                                   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 1 of 132



                           1    STUART G. GROSS (#251019)
                                sgross@grosskleinlaw.com
                           2    GEORGE A. CROTON (#323766)
                                gcroton@grosskleinlaw.com
                           3    GROSS & KLEIN LLP
                                The Embarcadero
                           4    Pier 9, Suite 100
                                San Francisco, CA 94111
                           5    t (415) 671-4628
                                f (415) 480-6688
                           6

                           7   Attorneys for Applicant Nancy Jean Adams
                           8

                           9                             UNITED STATES DISTRICT COURT

                          10                           NORTHERN DISTRICT OF CALIFORNIA
                          11     In re APPLICATION OF NANCY JEAN                Case No.
                          12     ADAMS for issuance of subpoena under 28
                                 U.S.C. § 1782
SAN FRANCISCO, CA 94111




                          13                                                    DECLARATION OF IAN
  GROSS & KLEIN LLP
   THE EMBARCADERO




                                                                                LITEROVICH IN SUPPORT OF
    PIER 9, SUITE 100




                          14                                                    EX PARTE APPLICATION OF NANCY
                                                                                JEAN ADAMS FOR AN ORDER
                          15                                                    PURSUANT TO 28 USC § 1782
                          16                                                    GRANTING LEAVE TO OBTAIN
                                                                                DISCOVERY
                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    1
                                   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 2 of 132



                           1                             DECLARATION OF IAN LITEROVICH
                           2          I, IAN LITEROVICH, declare under penalty of perjury under the laws of the United
                           3   States of America as follows:
                           4          1.     I am an attorney admitted to practice law in the Province of Ontario, Canada, and a
                           5   lawyer at the Ontario-based law firm Morganti & Co., P.C.
                           6          2.     Morganti & Co., P.C. is co-counsel1 to Nancy Jean Adams (hereinafter,
                           7   “Applicant”) in connection with the antitrust class proceeding styled Adams v. Apple Inc. et al.,
                           8   Court File Number CV-12-17511-00CP and the further antitrust class proceeding with the same
                           9   style, Court File No. CV-16-24156-00CP, both pending in the Ontario Superior Court of Justice,
                          10   Southwest Region (collectively, the “Canadian Class Actions”). A copy of the Statements of Claim
                          11   in the Canadian Class Actions are attached hereto as Exhibit “A”.
                          12   Overview of This Application
SAN FRANCISCO, CA 94111




                          13          3.     The defendants in the Canadian Class Actions are Apple, Inc. (“Apple”) and certain
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   publishers of eBooks, namely Hachette Book Group Canada Ltd., Hachette Book Group, Inc.,
                          15   HarperCollins Canada Limited, HarperCollins Publishers L.L.C.; MacMillan Publishers, Inc.,
                          16   Penguin Group (USA) LLC (formerly Penguin Group (USA), Inc.), Penguin Canada Books, Inc.,
                          17   and Simon & Schuster Canada, a division of CBS Canada Holdings Co.
                          18          4.     The Canadian Class Actions have been brought on behalf of all persons in Canada
                          19   who purchased certain eBooks sold under an allegedly improper pricing model by the above-noted
                          20   publishers between April 1, 2010 to September 21, 2014 (the first action) and September 22, 2014
                          21   to March 10, 2017 (the second action).
                          22          5.     The first action was settled without admission of liability as against all defendants
                          23   other than Apple in the settlement agreement made as of May 8, 2014 and approved by court order
                          24   on October 6, 2014 (the “Publishers Settlement Agreement”). The funds proffered under the
                          25   Publishers Settlement Agreement were retained pending trial or resolution of the action against
                          26   Apple Inc.
                          27
                               1
                                Alongside the Canadian law firms of Branch McMaster LLP, Strosberg Sasso Sutts, LLP, and
                          28   Sylvestre Painchaud et Associés s.e.n.c.r.l.
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    1
                                   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 3 of 132



                           1          6.      The Canadian Class Actions have now settled in their entirety pursuant to a
                           2   settlement agreement reached with Apple made as of November 14, 2018, as amended (the “Apple
                           3   Settlement Agreement”). The Apple Settlement Agreement currently remains subject to Court
                           4   approval at this time. A copy of the Apple Settlement Agreement is attached hereto as Exhibit
                           5   “B” along with the attendant Addendum.
                           6          7.      Collectively the Publishers Settlement Agreement and the Apple Settlement
                           7   Agreement will hereinafter be referred to as the “Settlement Agreements”. The Apple Settlement
                           8   Agreement includes a Distribution Protocol which provides for the distribution of the settlement
                           9   proceeds from both Settlement Agreements.
                          10          8.      Applicant brings this application to obtain information relevant to the Canadian Class
                          11   Actions from Google LLC (“Google”), a non-party to the litigation in the Canadian Class Actions
                          12   involved in selling internet services, software products, and electronics to consumers and
SAN FRANCISCO, CA 94111




                          13   businesses.
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14          9.      Specifically, Google is in possession of information that would enable the settlement
                          15   Claims Administrator to identify the Settlement Class Members so that their entitlements can be
                          16   calculated and the proceeds of the settlement can be deposited directly to their Google accounts or
                          17   transferred via etransfers to their emails associated with those accounts. The information in the
                          18   possession of Google, as such, would be necessary for the effective administration of the Settlement
                          19   Agreements, as further elaborated below.
                          20          10.     The information being requested of Google is outlined in Exhibit 1 to the
                          21   Application.
                          22          11.     Further, Apple is taking no position on this application.
                          23   The Information Being Sought from Google
                          24          12.     The Canadian Class Actions allege that the defendants entered into an unlawful
                          25   conspiracy to fix, maintain, increase or control the price at which eBooks were sold by them in
                          26   Canada. In certain instances, those sales were conducted through non-parties. For the purposes of
                          27   the Apple Settlement Agreement, such non-parties are referred to as “eRetailers.”
                          28
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    2
                                     Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 4 of 132



                           1             13.   At the relevant time between April 1, 2010 and March 10, 2017, Google sold eBooks
                           2   to the Class Members, and as such is an eRetailer.
                           3             14.   Accordingly, Google is in possession of information regarding the Settlement Class
                           4   Members, who purchased the Eligible eBooks during the relevant period. For the purposes of the
                           5   Apple Settlement Agreement, that information is referred to as “eRetailer Data.”
                           6             15.   The eRetailer Data involves the identification of the relevant Settlement Class
                           7   Members who purchased Eligible eBooks, the total number of Eligible eBooks purchased by each
                           8   such Settlement Class Member, information as to whether the relevant Settlement Class Member’s
                           9   account remains active with the eRetailer, and the email address associated with the Settlement
                          10   Class Member’s account.2
                          11             16.   The Distribution Protocol and Notice Program (as defined in the Apple Settlement
                          12   Agreement) are designed to permit identification of Settlement Class Members, calculation of their
SAN FRANCISCO, CA 94111




                          13   individual entitlements and provision of their entitlements directly without the need for an
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   expensive claims process.
                          15             17.   In order for this to occur, the Claims Administrator requires the eRetailer Data, so
                          16   that it will be able to sufficiently identify the Settlement Class Members, determine the amount of
                          17   their individual entitlements and facilitate distribution of their settlement proceeds.
                          18             18.    Specifically, with the eRetailer Data available, the individual entitlements from the
                          19   net proceeds of the settlement can be directly deposited into the relevant Settlement Class
                          20   Member’s account with the eRetailer. Alternatively, the Claims Administrator can identify the
                          21   eligible Settlement Class Member and send them their individual entitlements from the net proceeds
                          22   of the settlement via e-transfer of funds to the email addresses identified in the eRetailer Data.
                          23             19.   In the event the eRetailer Data is not available from an eRetailer, a traditional and
                          24   more expensive claims process (i.e. what is described in the Settlement as “Alternate Distribution”)
                          25   will be required (unless the Parties agree to and the Courts approve a cy pres distribution).
                          26

                          27

                          28   2
                                   Sections 2.1, 2.3, 2.5, 4.1(4)-(5), and 4.2(2)-(4) of the Apple Settlement Agreement
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    3
                                   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 5 of 132



                           1          20.    To date, several eRetailers have committed to provide the eRetailer Data.
                           2   Specifically, Apple, Amazon and Kobo have committed to the protocol described above, and have
                           3   generally followed it in a parallel proceeding styled In re Electronic Books Antitrust Litigation 12-
                           4   cv-03394 brought in the United States Southern District of New York (hereinafter, “U.S.
                           5   Proceeding”) as detailed in:
                           6          (a)    the Declaration of Daniel Quinn for Apple dated October 20, 2014, attached hereto
                           7                  as Exhibit “C”;
                           8          (b)    the Declaration of Charles S. Wright for Amazon dated October 29, 2014, attached
                           9                  hereto as Exhibit “D”; and
                          10          (c)    the Declaration of Kyosuke Murota for Kobo dated October 28, 2014, attached hereto
                          11                  as Exhibit “E”.
                          12          21.    Google is the further eRetailer whose eRetailer Data would be necessary for the
SAN FRANCISCO, CA 94111




                          13   effective administration of the Settlement Agreements in accordance with the Distribution Protocol
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14   and Notice Program described above.
                          15          22.    Google provided notice in the U.S. Proceeding to assist with the distribution
                          16   procedure as reflected by the Declaration of Stella Loh dated October 9, 2014, Books Product
                          17   Manager of Google filed in the U.S. Proceeding. Attached as Exhibit “F” is the Declaration of
                          18   Stella Loh for Google.
                          19          23.    On April 18, 2019, my firm and I began a dialogue with Google to discuss obtaining
                          20   and providing the Claims Administrator with the eRetailer Data necessary to distribute the
                          21   settlement proceeds to those Settlement Class Members who were Google customers.
                          22          24.    In-house counsel at Google have advised that the requested eRetailer Data is
                          23   available, but that there are technical difficulties in providing credits directly to Google customer
                          24   accounts. As such, the appropriate method available for providing settlement fund entitlements to
                          25   Google customers is to send e-transfers to the email accounts associated with Google accounts
                          26   identified in the eRetailer Data. This e-transfer method is contemplated in the Apple Settlement
                          27   Agreement and is described as “Direct Distribution”.
                          28
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    4
                                     Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 6 of 132



                           1           25.   I am further advised by Google’s in-house counsel that Google would be willing to
                           2   provide the Google eRetailer Data for use in connection with the Canadian Class Actions only in
                           3   response to a subpoena in order to alleviate any privacy concerns arising from sharing customer
                           4   data.
                           5           26.     Applicant brings this Application under 28 U.S.C. § 1782, seeking to issue a
                           6   document subpoena on Google.
                           7           27.     The information sought is the Google eRetailer Data, which is further outlined in
                           8   Exhibit 1 to the Application. The eRetailer Data which is in Google’s possession is not available
                           9   to the Applicant from other sources.
                          10           28.     Apple, which is a party to the Apple Settlement Agreement which provides for the
                          11   Distribution Protocol described, supports the within application in furtherance of an efficient and
                          12   effective administration of the Settlement Agreements.
SAN FRANCISCO, CA 94111




                          13   Receptivity of Ontario Courts
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14           29.     Google is not a party to the Canadian Class Actions and lives outside of the
                          15   jurisdiction of the Ontario Courts.
                          16           30.     Applicant is unable to obtain the Google eRetailer Data through normal channels of
                          17   discovery, although Ontario law provides procedures by way of which a “letter of request” can be
                          18   sent to the judicial authorities of the jurisdiction in which a foreign witness is found requesting the
                          19   issuance of such process as necessary to compel such person to depose.
                          20           31.     Ontario Courts generally welcome the assistance of the United States Courts,
                          21   including with respect to discovery taken pursuant to 28 U.S.C. § 1782.
                          22   Other Matters
                          23           32.     Google is domiciled within this district at 1600 Amphitheatre Parkway, Mountain
                          24   View California.
                          25   ///
                          26   ///
                          27

                          28
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    5
                                   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 7 of 132



                           1          33.     As a courtesy, Applicant’s counsel will provide a copy of this application and
                           2   supporting declaration to Counsel for Apple, who supports this application, as well as to Google.
                           3

                           4          I declare under penalty of perjury under the laws of the United States of America that the
                           5   foregoing is true and correct.
                           6

                           7   Executed this ___
                                              7th day of January, 2021, at Toronto, Ontario, Canada.

                           8

                           9
                                                                             Ian Literovich
                          10

                          11

                          12
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19
                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               DECLARATION OF IAN LITEROVICH IN SUPPORT OF EX PARTE APPLICATION OF NANCY JEAN ADAMS FOR
                               AN ORDER PURSUANT TO 28 USC § 1782 GRANTING LEAVE TO OBTAIN DISCOVERY                    6
    Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 8 of 132
!




         !
         !
         !
    Exhibit!“A”!




!
     Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 9 of 132



                                                          Court File No.: CV-12-17511

                                  ONTARIO
                         SUPERIOR COURT OF JUSTICE

BETWEEN

                                NANCY JEAN ADAMS

                                                                                Plaintiff

                                           and

            APPLE INC., HACHETTE BOOK GROUP CANADA LTD.,
      HACHETTE BOOK GROUP, INC., HARPERCOLLINS CANADA LIMITED,
      HARPERCOLLINS PUBLISHERS, INC., MACMILLAN PUBLISHERS, INC.,
           PENGUIN GROUP (USA), INC., PEARSON CANADA INC.,
                   c.o.b. as PENGUIN GROUP (CANADA),
       SIMON & SCHUSTER CANADA, INC. and SIMON & SCHUSTER, INC.

                                                                             Defendants


                  Proceedings under the Class Proceedings Act, 1992


                             STATEMENT OF CLAIM
                     (Notice of Action issued February 23, 2012)



DEFINED TERMS




1.             The following definitions apply throughout this statement of claim:

         (a)   "Agency Model" means the pricing structure whereby the Defendant
               Publishers set the price at which the eBookstore Retailers as their
               distribution agents may sell their eBooks;

         (b)   "Apple" means Apple Inc.;

         (c)   "CJA" means the Courts ofJustice Act, RS.O. 1990, c. C.43, as
               amended;
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 10 of 132
                                       2



     (d)   "Class" and "Class Members" means all persons in Canada who
           purchased Defendant Publishers' eBooks during the Class Period,
           except the Excluded Persons and those persons who are included in the
           Quebec Action No. 500-06-000595-120, or such other group as
           determined by the court;

     (e)   "Class Period" means the period from and after April 1, 2010, or such
           other period as determined by the court;

     (f)   "CPA" means the Class Proceedings Act, 1992, s.o. 1992, c.6;

     (g)   "Competition Act' means the Competition Act, R.S.C. 1985, 19, (2 nd
           Supp.), s. A.;

     (h)   "Defendants" mean Apple and the Defendant Publishers;

     (i)   "Defendant Publishers" mean all of the defendants named herein,
           except Apple;

     (j)   "eBooks" means a book in digital format which can be read on an
           eReader and, for greater certainty, includes iBooks;

     (k)   "eBookstore Retailers" mean the distribution agents for Defendant
           Publishers' eBooks, such as Apple, Amazon.com, Barnes & Noble, and
           Kobo, Inc.;

     (1)   "eReader" means a digital device including, for greater certainty, an iPad
           device onto which eBooks can be downloaded, stored and displayed;

     (m)   "Excluded Persons" means the Defendants and any of their subsidiaries,
           affiliates, officers, directors, senior employees, legal representatives,
           heirs, predecessors, successors and assigns;

     (n)   "Overcharge" means the difference between the prices paid by the Class
           Members for Defendant Publishers' eBooks during the Class Period
           and the prices which would have been paid by the Class Members for
           Defendant Publishers' eBooks during the Class Period in the absence
           of the conspiracy, agreement or arrangement alleged herein;

    (0)    "Plaintiff' means Nancy Jean Adams; and

    (P)    "Quebec Action" means the proceeding commenced in the Superior
           Court of Quebec as Court File No. 500-06-000595-120.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 11 of 132
                                          3



THE RELIEF CLAIMED




2.           Plaintiff claims on her own behalf and on behalf of the other members of

the Class:

       (a)   an order pursuant to the CPA certifying this action as a class proceeding
             and appointing her as the representative plaintiff;

       (b)   a declaration that the Defendants conspired, agreed or arranged each with
             the other to fix, maintain, increase or control the prices charged for
             Defendant Publishers' eBooks in Canada during the Class Period;

       (c)   special damages and general damages for conspiracy and conduct that is
             contrary to the Competition Act in the amount of $100 million or such
             other sum as this court finds appropriate at the trial of the common issues
             or at a reference or references;

       (d)   punitive damages in the amount of $1 0 million or such other sum as this
             court finds appropriate at the trial of the common issues;

       (e)   costs of investigation and prosecution of this action pursuant to s. 36(1)
             of the Competition Act;

       (f)   costs of this action on a substantial indemnity basis or in an amount that
             provides full indemnity plus, the costs of distribution of an award under
             s. 24 or 25 of the CPA, including the costs of notice associated with the
             distribution and the fees payable to a person administering the
             distribution pursuant to s. 26(9) of the CPA;

       (g)   prejudgment interest and postjudgment interest, compounded, or pursuant
             to ss. 128 and 129 of the CIA;

       (h)   an order directing a reference or giving such other directions as may be
             necessary to determine issues not determined in the trial of the common
             issues; and

       (i)   such further and other relief as to this Honourable Court seems just.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 12 of 132
                                            4


THE NATURE OF THE ACTION




3.             This class action concerns the unlawful and anti-competitive agreements

among the Defendants to fix, maintain, increase or control the price at which the

Defendant Publishers' eBooks would be sold over the internet in Canada and the North

American market by their adoption of the Agency Model of distributing and controlling

the price of eBooks during the Class Period.



4.             Plaintiff seeks to recover on her own behalf and on behalf of the Class the

Overcharge paid for Defendant Publishers' eBooks after April 1, 2010 as a result of the

Defendants' unlawful and anti-competitive conduct.



5.             eBooks are book length publications in digital form that can be read on a

digital device or eReader. Defendant Publishers sell eBooks through eBookstore

Retailers over the internet. Apple also manufactures and sells eReaders.



PLAINTIFF




6.             Plaintiffis a resident of the city of Windsor, Ontario. During the Class

Period, she purchased eBooks from the Defendant Publishers through Amazon.com for

use on her Kindle brand eReader.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 13 of 132
                                             5

DEFENDANTS



7.             Apple manufactured and sold eReaders and distributed eBooks pursuant

to the Agency Model throughout Canada and the United States during the Class Period.

Apple is incorporated in the State of California and its principal office is located at 1

Infinite Loop, Cupertino, CA 95014. It has multiple retail locations in Ontario and

Quebec and distributes eReaders and eBooks over the internet.



8.             Hachette Book Group, Inc., a division of Lagardere SCA, published

eBooks and distributed them pursuant to the Agency Model through Apple and other

eBookstore Retailers throughout Canada and the United States during the Class Period.

Hachette's principal office is located at 237 Park Ave., New York, NY 10017.



9.             Hachette Book Group Canada Ltd., a subsidiary of Hachette Book Group,

Inc., published eBooks and distributed them pursuant to the Agency Model through

Apple and other eBookstore Retailers throughout Canada and the United States during

the Class Period. Hachette Canada's principal office is located at 9001 Boulevard Del

Acadie 1002, Montreal, QC H4N 3H5.



10.            HarperCollins Publishers Inc. published eBooks and distributed them

pursuant to the Agency Model through Apple and other eBookstore Retailers throughout

Canada and the United States during the Class Period. Its principal office is located at

10 East 53rd Street, New York, NY 10022.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 14 of 132
                                             6


11.            HarperCollins Canada Limited, a subsidiary of HarperCollins Publishers

Inc., published eBooks and distributed them pursuant to the Agency Model through

Apple and other eBookstore Retailers throughout Canada and the United States during

the Class Period. Its principal office is located at 2 Bloor East, 20th Floor, Toronto, ON

M4W 1A8.



12.            Penguin Group (USA) Inc., a subsidiary of Pearson PLC, published

eBooks and distributed them pursuant to the Agency Model through Apple and other

eBookstore Retailers throughout Canada and the United States during the Class Period.

Its principal office is located at 375 Hudson Street, New York, NY 10014.



13.            Penguin Group (Canada), a subsidiary of Pearson PLC, published eBooks

and distributed them pursuant to the Agency Model through Apple and other eBookstore

Retailers throughout Canada and the United States during the Class Period. Its principal

office is located at 90 Eglinton Avenue East, Suite 700, Toronto, Ontario M4P 2Y3.



14.            MacMillan Publishers, Inc. published eBooks and distributed them

pursuant to the Agency Model through Apple and other eBookstore Retailers throughout

Canada and the United States during the Class Period. Its principal North American

office is located at 175 Fifth Avenue, New York, NY 10010.



15.            Simon & Schuster, Inc., a subsidiary of CBS Corp., published eBooks

and distributed them pursuant to the Agency Model through Apple and other eBookstore

Retailers throughout Canada and the United States during the Class Period. Its principal

office is located at 1230 Avenue of the Americas,   11th   Floor, New York, N.Y. 10019.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 15 of 132
                                              7


16.             Simon & Schuster Canada Inc., a subsidiary of Simon & Schuster, Inc.,

published eBooks and distributed them pursuant to the Agency Model through Apple

and other eBookstore Retailers throughout Canada and the United States during the

Class Period. Its principal office is located at 625 Cochrane Dr., Suite 600, Markham,

ONL3R9R9.



JOINT AND SEVERAL LIABaITY




17.             Plaintiff pleads that the Defendants are jointly and severally liable for

each other's unlawful and anti-competitive conduct.



THE EBOOK TRADE AND COMMERCE




18.             The eBook market in North America is highly concentrated with the

Defendant Publishers controlling a substantial majority of the market share of published

bestseller and new release books and eBooks.



19.            Penguin group reports that its primary competitors are the HarperCollins

group and the Hachette group.



20.            Prospective entrants to the eBook industry face substantial barriers,

including start-up capital, intellectual property, recruitment and retention of established

authors who create best seller books, capital to seek out and promote new writers, and

relationships with distributors.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 16 of 132
                                            8


21.            Defendant Publishers distribute their eBooks in a continuous and

uninterrupted flow of interprovincial and international commerce to customers through

the internet. Defendant Publishers are horizontal competitors of each other in North

America.



22.            The distribution channel of eBooks in Canada is dominated by

eBookstore Retailers such as Apple, Amazon.com, and Kobo, Inc.. Apple is a horizontal

competitor to other eBookstore Retailers.



RELEVANT PRODUCT GEOGRAPIDC MARKET




23.            Consumers purchase eBooks from eBookstore Retailers anywhere in the

W orId over the internet.



24.            Collectively Defendant Publishers enjoy a majority of the market share of

bestseller new release eBooks.



25.            There is no reasonable substitute for eBooks.



26.            The Defendant Publishers are horizontal competitors in the publication of

new release and best seller books and eBooks.



27.            The price of Defendant Publishers' eBooks is controlled by the

Defendant Publishers.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 17 of 132
                                             9

THE DEFENDANTS' UNLAWFUL AND ANTI-COMPETITIVE CONDUCT




28.             Prior to the spring of 20 10 and before Apple marketed its eReader, the

iPad, and eBooks, the Defendant Publishers sold their eBooks at wholesale prices to

eBookstore Retailers who determined the retail price at which they would offer them for

sale to the public, including Plaintiff and members of the Class.



29.             On January 23,2010, it was reported that Apple and the Defendant

Publishers had entered an agreement to create the Agency Model for the distribution and

sale of Defendant Publishers' eBooks by Apple.



30.             Defendant Publishers also agreed with Apple to provide Apple the "most-

favored-nation" pricing status among eBookstore Retailers. This pricing status prohibits

competing eBookstore Retailers from pricing any eBooks below Apple's pricing.



31.             On January 27,2010, Apple announced the launch ofits iPad eReader.

Defendant Publishers allowed Apple to use their trademarks in connection with its

announcement.



32.            On January 28,2010, Steve Jobs, the former CEO of Apple, was

questioned why Apple would be using the Agency Model and pricing eBooks materially

more than Amazon's pricing. In response, Mr. Job's said, " ... that won't be the case ...

the prices will be the same ... publishers will actually withhold books from Amazon ... "
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 18 of 132
                                           10


33.            Commencing April 1, 2010, when Apple's iPad eReader was released to

the public and Apple became a horizontal competitor to other eBookstore Retailers, and

as Mr. Jobs had reported in January 2010, the Defendant Publishers applied the Agency

Model to other eBookstore Retailers and eBookstore Retailers sell the Defendant

Publishers' eBooks strictly as their agents. Immediately, the price of Defendant

Publishers' eBooks increased and there ceased to be price competition on their eBooks

between eBookstore Retailers.



34.            As a result of the Agency Model and Apple's most-favoured nation price

status, eBookstore Retailers are unable to compete for customers upon price and Plaintiff

and members of the Class are forced to pay artificially high prices for eBooks published

from the Defendant Publishers.



THE CONSPIRACY




35.           During the Class Period, senior executives and employees of the

Defendants acting in their capacities as agents of the Defendants wrongfully and

unlawfully conspired, agreed or arranged among themselves to fix, maintain, increase or

control the price of Defendant Publishers' eBooks.



36.           In furtherance of the conspiracy, the following acts were done by the

Defendants through their senior executives and employees during the Class Period:

       (a)    they agreed to, and did, fix, maintain, increase and control prices for
              Defendant Publishers' eBooks at artificially high levels;
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 19 of 132
                                            11



       (b)     they agreed to coordinate increases in the prices for Defendant
               Publishers' eBooks with the advent and adoption of the Agency Model;

        (c)    they agreed to coordinate increases in the prices for Defendant
               Publishers' eBooks with the provision of most-favoured nation pricing
               status to Apple;

        (d)    they participated in meetings, conversations and communications to
               discuss the prices of Defendant Publishers' eBooks and the competition
               between Apple and other manufacturers of eReaders;

       (e)     they agreed during such meetings, conversations and communications on
               the amount to charge for Defendant Publishers' eBooks; and

        (f)    they engaged in meetings, conversations and communications to monitor
               and enforce the agreed-upon amounts to be charged for Defendant
               Publishers' eBooks.



37.            The Canadian corporate subsidiaries Hachette Book Group Canada Ltd.,

HarperCollins Canada Limited, Penguin Group (Canada) and Simon & Schuster Canada,

Inc. participated in and furthered the objectives of the conspiracy by modifying their

competitive behaviour in accordance with instructions or directives received from their

respective American corporate parents Hachette Book Group, Inc., HarperCollins

Publishers Inc., Penguin Group (USA), Inc. and Simon & Schuster, Inc. and are liable

for their own acts.



38.            The acts particularized herein constitute a breach of Part VI of the

Competition Act and render the Defendants liable to pay the damages which resulted

pursuant to s. 36 of the Competition Act.



39.            Further, or alternatively, the acts particularized herein were unlawful acts

directed towards Plaintiff and other members of the Class which acts the Defendants
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 20 of 132
                                             12


knew in the circumstances would likely cause injury to Plaintiff and the other members

of the Class and the Defendants are liable for the tort of civil conspiracy.



THE PLAINTIFF AND mE MEMBERS OF THE CLASS SUFFERED DAMAGES




40.            Plaintiff and members of the Class have suffered damages as a result of

the Defendants' unlawful and anti-competitive conduct which had the effect of raising,

maintaining and stabilizing the Defendant Publishers' price of eBooks at artificially high

rates because they paid inflated non-competitive prices for the Defendant Publishers'

eBooks during the Class Period.



41.            During the Class Period, Plaintiff and members of the Class have directly

or indirectly paid millions of dollars for eBooks. By reason of the alleged violations of

the Competition Act and the common law, Plaintiff and the other members of the Class

paid more for Defendant Publishers' eBooks than they would have paid in the absence

of the unlawful and anti-competitive conduct. As a result, they have been injured and

have suffered damages.



42.            Plaintiff asserts that some or all of her damages and those of the other

members of the Class are capable of being quantified on an aggregate basis as the

Overcharge between the amounts they actually paid for Defendant Publishers' eBooks

purchased and the amounts which they would have paid in the absence of the

Defendants' unlawful and anti-competitive conduct.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 21 of 132
                                             13

PUNITIVE DAMAGES




43.            Plaintiff pleads that the conduct of the Defendants was high-handed,

outrageous, reckless, wanton, entirely without care, deliberate, callous, disgraceful,

wilful and motivated solely by economic considerations. Such conduct renders the

Defendants liable to pay punitive damages.



RELEVANT LEGISLATION




44.            Plaintiff pleads and relies upon the CJA, CPA and sections 36, 45(1)(a)

and 46 of the Competition Act.



REAL AND SUBSTANTIAL CONNECTION WITH ONTARIO



45.            Plaintiff pleads that this action has a real and substantial connection with

Ontario because, among other things:

       (a)     some of the Defendant Publishers have business facilities in Ontario;

       (b)     some of the Defendant Publishers have employees that reside and work in
               Ontario;

       (c)     some of the Defendant Publishers are incorporated pursuant to the laws of
               Ontario;

       (d)     the Defendant Publishers sell eBooks to consumers in Ontario and derive
               substantial revenue from such sales;

       (e)     the Plaintiffs damages, and those of other members of the Class resident
               in Ontario, were sustained in Ontario; and

       (t)     some of the Defendants advertise their products in Ontario.
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 22 of 132
                                             14

PLACE OF TRIAL




46.            Plaintiff proposes that this action be tried in the City of Windsor, in the

Province of Ontario.



SERVICE




47.            This originating process may be served without court order outside

Ontario in that the claim is:

       (a)     in respect of a tort committed in Ontario (Rule 17.02(g»;

       (b)     in respect of damages sustained in Ontario arising from a tort wherever
               committed (Rule 17.02(h»;

       (c)     against a person outside Ontario who is a necessary or proper party to a
               proceeding properly brought against another person served in Ontario
               (Rule 17.02(0»; and

       (d)     against a person carrying on business in Ontario (Rule 17.02(p».



March 22, 2012                                     Address of lead counsel and for
                                                   service of documents:
                                                   SUITS, STROSBERG LLP
                                                   Lawyers
                                                   600 - 251 Goyeau Street
                                                   Windsor, ON N9A 6V4

                                                   HARVEY T. STROSBERG, Q.C.
                                                   LSUC #126400
                                                   HEATHER RUMBLE PETERSON
                                                   LSUC #24671 V
                                                   JAY STROSBERG
                                                   LSUC #47288F

                                                   Tel:    519.561.6285
                                                   Fax:    519.561.6203
 Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 23 of 132
                                  15



                                       ANDREW 1. MORGANTI
                                       3230 Yonge Street
                                       Suite 200A
                                       Toronto, ON M4N 3P6

                                       ANDREW 1. MORGANTI
                                       LSUC #57895E

                                       Tel:   416.800.2171
                                       Fax:   416.800.2171
98290S-v9
                                                                ADAMS               v. APPLE INC., et aI.
                                                                        Plaintiff                                Defendants
                                                                                                                                              Court FileNo. CV-12-17511
                                                                                                                                                    ONTARIO
                                                                                                                                           SUPERIOR COURT OF JUSTICE
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 24 of 132




                                                                                                                                     PROCEEDINGS COMMENCED AT WINDSOR
                                                                                                                                     Proceeding under the Class Proceedings Act, 1992
                                                                                                                                               STATEMENT OF CLAIM
                                                                                                                              SUTTS, STROSBERG LLP
                                                                                                      2-                      Lawyers
                                                                                                            ,< 201;           600 - 251 Goyeau Street
                                                                                                                              Windsor, ON N9A 6V4
                                                                                                                              HARVEY T. STROSBERG, Q.C.
                                                                                                                              LSUC #: 126400
                                                                                                                              HEATHER RUMBLE PETERSON
                                                                                                                              LSUC #: 24671V
                                                                                                                              JAY STROSBERG
                                                                                                                              LSUC #: 47288F
                                                                                                                              Tel:    519.561.6285
                                                                                                                              Fax:    519.561.6208
                                                                                                                              ANDREW J. MORGANTI
                                                                                                                              3230 Yonge Steet
                                                                                                                              Suite200A
                                                                                                                              Toronto, ON M4N 3PS
                                                                                                                              ANDREW 1. MORGANTI
                                                                                                                              LSUC #: 57895E
                                                                                                                              Tel:    416.800.2171
                                                                                                                              Fax:    416.800.2171
                                                                                                                              LA WYERS FOR THE PLAINTIFF
                                                                                                                              File:  29.059.000
    Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 25 of 132
!




          !
          !
          !
     Exhibit!“B”!




!
  Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 26 of 132




               CANADIAN EBOOK CLASS ACTION
              NATIONAL SETTLEMENT AGREEMENT



                    Made as of October 16, 2018

                               Between

WAYNE VAN TASSEL, NANCY JEAN ADAMS and ANTOINE PONTBRIAND

                     (collectively, the “Plaintiffs”)

                                  and

                  Apple Inc and Apple Canada Inc

                          (together, “Apple”)
              Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 27 of 132




                                                   TABLE OF CONTENTS
RECITALS ......................................................................................................................................1
SECTION 1 – DEFINITIONS .........................................................................................................4
SECTION 2 – SETTLEMENT APPROVAL ................................................................................15
     2.1 Best Efforts .............................................................................................................15
     2.2 Motions Certifying the National Proceeding, Authorizing the Quebec
     Proceeding, Approving Notice and Identification of Settlement Class Members..15
     2.3 Motion for eRetailer Data Order ..........................................................................16
     2.4 Apple Data ..............................................................................................................16
     2.5 Cooperating eRetailers .........................................................................................16
     2.6 Motions for Approval of Settlement.....................................................................17
     2.7 Discontinuance Order ...........................................................................................17
SECTION 3 – SETTLEMENT BENEFITS ..................................................................................18
     3.1 Payment of Settlement Amount...........................................................................18
     3.2 Taxes and Interest .................................................................................................18
SECTION 4 – DISTRIBUTION PROTOCOL..............................................................................19
     4.1 General....................................................................................................................19
     4.2 Credit Distribution ..................................................................................................21
     4.3 Direct Distribution ..................................................................................................22
     4.4 Alternate Distribution .............................................................................................22
     4.5 Remaining Total Net Settlement Amount ..........................................................23
     4.6 No Responsibility for Administration or Fees ....................................................24
SECTION 5 – OPTING-OUT .......................................................................................................24
     5.1 Procedure ...............................................................................................................24
     5.2 Opt-Out Report.......................................................................................................25
SECTION 6 – RELEASES, DISMISSAL AND TRANSACTION HOMOLOGATION ............25
     6.1 Release of Releasees ...........................................................................................25
     6.2 No Further Claims .................................................................................................25
     6.3 Disposition of the Canadian Proceedings..........................................................26
     6.4 Claims Against Other Entities Reserved ............................................................26
SECTION 7 – EFFECT OF SETTLEMENT ................................................................................26
     7.1 No Admission of Liability ......................................................................................26
     7.2 Agreement Not Evidence .....................................................................................27
     7.3 No Further Litigation ..............................................................................................27
SECTION 8 – CERTIFICATION OR AUTHORIZATION FOR SETTLEMENT ONLY .........28
     8.1 Settlement Classes and Common Issue............................................................28
     8.2 Certification and Authorization Without Prejudice ............................................28
SECTION 9 – NOTICE TO NATIONAL SETTLEMENT CLASS .............................................28
     9.1 Notice Required .....................................................................................................28
     9.2 Dissemination of Notices ......................................................................................29
             Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 28 of 132
Canadian eBook Class Action National Settlement Agreement                                                                         Page ii


SECTION 10 – CLASS COUNSEL FEES AND ADMINISTRATION EXPENSES .................29
SECTION 11 – TERMINATION OF AGREEMENT ..................................................................30
     11.1 Right of Termination ..............................................................................................30
     11.2 If Agreement is Terminated..................................................................................31
     11.3 Allocation of Monies in the Trust Account Following Termination .................32
     11.4 Survival of Provisions After Termination ............................................................32
SECTION 12 – MISCELLANEOUS ............................................................................................32
     12.1 Releasees Have No Liability for Administration ................................................32
     12.2 Motions for Directions ...........................................................................................32
     12.3 Headings, etc. ........................................................................................................33
     12.4 Computation of Time .............................................................................................33
     12.5 Ongoing Jurisdiction ..............................................................................................33
     12.6 Governing Law .......................................................................................................34
     12.7 Entire Agreement ...................................................................................................34
     12.8 Amendments ..........................................................................................................34
     12.9 Binding Effect .........................................................................................................34
     12.10      Counterparts ................................................................................................34
     12.11      Interpretation................................................................................................35
     12.12      Language .....................................................................................................35
     12.13      Transaction ..................................................................................................35
     12.14      Recitals .........................................................................................................35
     12.15      Schedules ....................................................................................................36
     12.16      Notice ............................................................................................................36
     12.17      Acknowledgements ....................................................................................37
     12.18      Authorized Signatures ................................................................................37
     12.19      Date of Execution........................................................................................37
SCHEDULE A ...............................................................................................................................39
SCHEDULE B ...............................................................................................................................40
SCHEDULE C ...............................................................................................................................41
SCHEDULE D ...............................................................................................................................42
SCHEDULE E ...............................................................................................................................43
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 29 of 132




                          CANADIAN EBOOK CLASS ACTION
                         NATIONAL SETTLEMENT AGREEMENT
RECITALS

A.        WHEREAS the Plaintiffs have commenced the Canadian Proceedings in the
Courts and allege that Apple participated in the Alleged Conspiracy, and the Plaintiffs
claim class-wide damages as a result of the Alleged Conspiracy, as well as equitable
relief;

B.        AND WHEREAS the Plaintiffs and the Defendant Publishers are parties to the
Publishers’ Settlement, which was approved by the Approval Courts. Apple was not a
party to the Publishers’ Settlement;

C.        AND WHEREAS at the time the Plaintiffs entered into the Publishers’ Settlement,
the Plaintiffs understood that the Defendant Publishers had or were about to enter into
consent agreements with the Commissioner of Competition and that, as a result of
those agreements, eRetailers who sold Defendant Publishers’ eBooks were permitted to
independently offer discounts on the sales of eBooks;

D.        AND WHEREAS the Plaintiffs take the position that the Publishers’ Settlement
was limited in scope to the sales of eBooks during the Original Class Period;

E.        AND WHEREAS after the approval of the Publishers’ Settlement, Kobo launched
a challenge to the consent agreements made as between some of the Defendant
Publishers and the Commissioner of Competition concerning the same conduct. This
challenge was ultimately successful on technical grounds, but the Commissioner of
Competition was free to renegotiate the agreements with the Defendant Publishers;

F.        AND WHEREAS the Plaintiffs assert that the Defendant Publishers continued to
prohibit retailers from independently offering discounts on the sales of eBooks after the
end of the Original Class Period;

G.        AND WHEREAS on September 22, 2016, Nancy Jean Adams commenced the
Second National Proceeding, CV-16-24156-00CP;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 30 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 2


H.     AND WHEREAS Apple expressly denies that it has engaged in the Alleged
Conspiracy or other unlawful conduct and believes that it is not liable in respect of the
Alleged Conspiracy or at all, and believes it has good and reasonable defences in
respect of the claims advanced in the Canadian Proceedings;

I.     AND WHEREAS, despite its belief that it is not liable in respect of the Alleged
Conspiracy and that it has good and reasonable defences in respect of the claims
advanced in the Canadian Proceedings, Apple has negotiated and entered into this
Agreement to avoid the further expense, inconvenience, and burden of litigating the
Canadian Proceedings and any other present or future litigation arising out of the facts
that gave rise to them, to avoid the risks inherent in uncertain, complex and protracted
litigation and to achieve final resolutions of all claims asserted or which could have been
asserted against Apple, the Defendant Publishers, and the Releasees by the Plaintiffs
on their own behalf and on behalf of the Settlement Classes in relation to the Alleged
Conspiracy, as it relates to the sales of eBooks in Canada;

J.     AND WHEREAS counsel for Apple has engaged in extensive arm’s-length
settlement discussions and negotiations with Class Counsel, including with the
assistance of an experienced mediator, the Honourable Warren Winkler, Q.C.;

K.     AND WHEREAS as a result of these settlement discussions and negotiations,
Apple and the Plaintiffs have entered into this Agreement, which embodies all of the
terms and conditions of the settlement between Apple and the Plaintiffs, both
individually and on behalf of the Settlement Classes;

L.     AND WHEREAS as part of this resolution, Apple has agreed to make a payment
in the Settlement Amount for the benefit of the Settlement Classes;

M.     AND WHEREAS as part of this resolution, Apple has confirmed that, on January
19, 2017, it entered into a consent agreement with the Commissioner of Competition
that has been registered with the Competition Tribunal and that Apple has implemented
that consent agreement;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 31 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 3


N.     AND WHEREAS the Commissioner of Competition has also entered into similar
consent agreements with the Defendant Publishers that have been registered with the
Competition Tribunal;

O.     AND WHEREAS a challenge launched by Kobo in relation to some of the
consent agreements was dismissed on February 1, 2018;

P.     AND WHEREAS the Plaintiffs and Apple have resolved the additional claims
advanced against the Defendant Publishers in the Second National Proceeding and
have agreed to include the Defendant Publishers as Releasees;

Q.     AND WHEREAS the Defendant Publishers have agreed in writing to waive any
claim for costs, disbursements or taxes in respect of the Second National Proceeding as
part of the Approval Orders;

R.     AND WHEREAS the Plaintiffs have agreed to accept this settlement because of
the value of the Settlement Amount, as well as the attendant risks of litigation in light of
the defences that would be asserted by Apple and the Defendant Publishers;

S.     AND WHEREAS the Plaintiffs and Class Counsel have reviewed and fully
understand the terms of this Agreement and, based on their analyses of the facts and
law applicable to the Plaintiffs’ claims, and having regard to the proposed disposition of
the Canadian Proceedings against Apple and the Defendant Publishers, the value of the
Settlement Amount, the consent agreements that have been entered into by Apple and
the Defendant Publishers, the risks associated with prosecuting the Canadian
Proceedings, including the risks and uncertainties associated with trials and appeals,
the Plaintiffs and Class Counsel have concluded that this Agreement is fair, reasonable
and in the best interests of the Plaintiffs and the Settlement Classes;

T.     AND WHEREAS the Plaintiffs and the Settlement Classes intend to fully and
completely settle and resolve the claims advanced in the Canadian Proceedings as
against Apple and the other Releasees on the Effective Date pursuant to this
Agreement;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 32 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 4


U.     AND WHEREAS the Parties therefore wish to, and hereby do, finally resolve on a
nation-wide basis, without admission of liability, the Canadian Proceedings as against
Apple and the other Releasees;

V.     AND WHEREAS for the purposes of settlement only and contingent on approval
of the Approval Courts as provided for in this Agreement, the Parties have consented to
authorization of the Quebec Proceeding as a class proceeding and certification of the
National Proceeding and the Second National Proceeding as national class proceedings
as against Apple;

W.     AND WHEREAS for the purposes of settlement only and contingent on approval
by the Approval Courts as provided for in this Agreement, the Parties have consented to
the Approval Orders and the Discontinuance Order;

NOW THEREFORE, in consideration of the covenants, agreements and releases set
forth herein and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is agreed by the Parties that the Canadian
Proceedings against Apple be settled and discontinued (in the case of the BC
Proceeding), dismissed (in the case of the National Proceeding and the Second
National Proceeding) and settled by way of homologated transaction (in the case of the
Quebec Proceeding) with prejudice and without costs, subject to the approval of the
Approval Courts, on the following terms and conditions:

SECTION 1 – DEFINITIONS

For the purpose of this Agreement only, including the Recitals and Schedules hereto:

 (1)     Active Account means an account used by a Settlement Class Member to
         purchase an Eligible eBook from Apple or from an eRetailer, and which account
         was used in the one-year period preceding the date when the eRetailer Data or
         Apple Data is compiled for the implementation of this Agreement;

 (2)     Additional Class Period means the period of time extending from September
         22, 2014 up to and including March 10, 2017;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 33 of 132
Canadian eBook Class Action National Settlement Agreement                                Page 5


 (3)     Administration Expenses mean all fees, disbursements, expenses, costs,
         taxes and any other amounts incurred or payable by the Plaintiffs, Class
         Counsel, the Claims Administrator, or otherwise for the approval,
         implementation and operation of this Agreement, including but not limited to the
         costs of notices, translations, claims administration, distributions to Class
         Members, distributions to charitable organizations, obtaining any required
         approvals of one or more Approval Courts under this Agreement, any expenses
         or costs ordered to be paid to the Third Party eRetailers in connection with the
         eRetailer Data Order, taking any other steps required by one of more of the
         Approval Courts in order to implement this Agreement, taking any steps
         necessary to implement or required pursuant to the Distribution Protocol, and
         any amount owing to the Fonds d’aide aux recours collectifs of the Province of
         Quebec, but excluding Class Counsel Fees;

 (4)     Agreement means this national settlement agreement, including the recitals
         and schedules;

 (5)     Alleged Conspiracy means the alleged unlawful conspiracy by the
         Defendants, including Apple, to fix, maintain, increase or control the price of
         eBooks sold by them in Canada, contrary to Part VI of the Competition Act, the
         common law and the Civil Code of Quebec;

 (6)     Alternate Distribution has the meaning set out in section 4.4 of the
         Agreement;

 (7)     Amazon means Amazon.com, Inc. and any subsidiary or affiliate thereof that
         acted as a distribution agent for Defendant Publishers’ eBooks in Canada;

 (8)     Apple means Apple, Inc. and Apple Canada, Inc.;

 (9)     Apple Data means the names and e-mail addresses of Settlement Class
         Members who purchased Eligible eBooks published by the Defendant
         Publishers from Apple during the Settlement Class Period, the total number of
         Eligible eBooks purchased by each Settlement Class Member from Apple
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 34 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 6


         during the Settlement Class Period, and information as to which of the
         Settlement Class Members has an Active Account with iTunes;

 (10)    Approval Courts mean the Ontario Court and the Quebec Court;

 (11)    Approval Order means orders of the Ontario Court and Quebec Court in the
         forms attached as Schedule A approving this Agreement, declaring it to be
         binding upon all Settlement Class Members, dismissing the National
         Proceeding and the Second National Proceeding and homologating the
         transaction in the Quebec Proceeding against the Defendants, with prejudice
         and without costs;

 (12)    BC Court means the Supreme Court of British Columbia;

 (13)    BC Plaintiff means the plaintiff in the BC Proceeding;

 (14)    BC Proceeding means the proceeding commenced by Wayne Van Tassel in
         the form of an action filed in the BC Court (Vancouver Registry), Court File
         No. S-122529, on April 5, 2012;

 (15)    Canadian Proceedings mean the National Proceeding (CV-12-17511), the
         Second National Proceeding (CV-16-24156-CP), the Québec Proceeding (No.
         500-06-000595-120) and the BC Proceeding (S-122529);

 (16)    Certification and Authorization Orders mean the order of the Ontario Court
         in the form attached as Schedule B certifying the National Proceeding and
         Second National Proceeding as a national class proceeding and the judgment
         of the Quebec Court in the form attached as Schedule B authorizing the
         Quebec Proceeding as a class proceeding, in each case as against Apple, for
         the purpose of giving effect to and implementing this Agreement, and approving
         a Notice of Certification, Authorization and Settlement Approval Hearing;

 (17)    Claims Administrator means a third party administrator proposed by Class
         Counsel and appointed by the Approval Courts to receive the Apple Data and
         eRetailer Data, assist with dissemination of Notices, receive the opt-out
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 35 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 7


         requests and administer the Distribution Protocol, and any employees of such
         Person;

 (18)    Claims Period means a period of time commencing 30 days after the last
         Approval Order is granted, and extending for 180 days thereafter;

 (19)    Class Counsel means Branch MacMaster LLP, Strosberg Sasso Sutts LLP,
         Morganti & Co., P.C., and Sylvestre Painchaud et associés SENCRL;

 (20)    Class Counsel Fees mean the fees, disbursements, costs, and all other
         applicable taxes or charges of Class Counsel, including without limitation any
         applicable GST, PST, HST or QST;

 (21)    Common Issue means: Did Apple and the Defendant Publishers, or any of
         them, conspire with each other or others to fix, maintain, increase or control the
         price of eBooks in Canada during the Settlement Class Period;

 (22)    Cooperating eRetailer means an eRetailer who has agreed to abide by the
         provisions of this Agreement relating to Cooperating eRetailers;

 (23)    Courts mean the Ontario Court, the Québec Court and the BC Court;

 (24)    Credit Distribution has the meaning set out in section 4.2 of the Agreement;

 (25)    Defendant(s) means, individually or collectively, the individuals or entities now
         or in the future named as a defendant in the Canadian Proceedings;

 (26)    Defendant Publisher(s) means, individually or collectively, Hachette, Harper
         Collins, Macmillan, Penguin, and Simon & Schuster;

 (27)    Direct Distribution has the meaning set out in section 4.3 of the Agreement;

 (28)    Discontinuance Order means the order made by the BC Court in the form
         attached as Schedule C discontinuing the BC Proceeding as against Apple with
         prejudice and without costs;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 36 of 132
Canadian eBook Class Action National Settlement Agreement                               Page 8


 (29)    Distribution Protocol means the plan developed by the Parties, based on the
         terms set out in section 4 of this Agreement, for distributing the Total Net
         Settlement Amount to Settlement Class Members or for their benefit, as
         approved by the Approval Courts on notice to Apple and to the Publisher
         Defendants;

 (30)    Document means any paper, computer or electronic record, or other material
         within the scope of Rule 1.03(1) and Rule 30.01(1) of the Ontario Rules of Civil
         Procedure and any copies, reproductions or summaries of the foregoing,
         including microfilm copies and computer images;

 (31)    eBook(s) means an electronically formatted book in digital format designed to
         be read on a computer, a handheld device, or other electronic devices capable
         of visually displaying an electronically formatted book in digital format. For
         purposes of this Agreement, the term eBook does not include (1) an audio
         book, even if delivered and stored digitally; (2) a standalone specialized
         software application or "app" sold through an "app store" rather than through an
         eBook store (e.g., through Apple Inc.'s "App Store" rather than through "iBooks"
         or "iTunes") and not designed to be executed or read by or through a dedicated
         eBook reading device; or (3) a media file containing an electronically formatted
         book for which most of the value to consumers is derived from audio or video
         content contained in the file that is not included in the print version of the book;

 (32)    eBook Monetary Benefit means the Total Net Settlement Amount divided by
         the number of Eligible eBooks;

 (33)    Effective Date means the next calendar day after the day on which all
         appellate rights with respect to the Approval Orders and the Discontinuance
         Order have expired or the Approval Orders and the Discontinuance Order, as
         applicable, are affirmed upon a final disposition of all appeals;

 (34)    Eligible eBooks means each and every eBook published by one or more of
         the Defendant Publishers that was purchased in Canada by a Settlement Class
         Member during the Settlement Class Period;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 37 of 132
Canadian eBook Class Action National Settlement Agreement                               Page 9


 (35)    eRetailers means Amazon, Google, Kobo and Sony;

 (36)    eRetailer Data means the names and e-mail addresses of Settlement Class
         Members who purchased Eligible eBooks published by the Defendant
         Publishers from the eRetailer during the Settlement Class Period, the total
         number of Eligible eBooks purchased by each Settlement Class Member from
         the eRetailer during the Settlement Class Period, and information as to which of
         the Settlement Class Members has an Active Account with the eRetailer. In the
         case of Sony, the eRetailer Data will also include information showing whether
         or not the Settlement Class Members transferred their accounts to Kobo
         following the March 20, 2014 Sony Reader Store close-down;

 (37)    eRetailer Data Order means the Orders of the Ontario Court requiring the
         eRetailers to provide the eRetailer Data to the Claims Administrator;

 (38)    Excluded Person means the Defendants and any of their subsidiaries,
         affiliates, officers, directors, senior employees, legal representatives, heirs,
         predecessors, successors and assigns;

 (39)    Google means Google, Inc. and any subsidiary or affiliate thereof that acted as
         a distribution agent for Defendant Publishers’ eBooks in Canada;

 (40)    Hachette means Hachette Book Group, Inc. and its wholly owned subsidiary
         Hachette Book Group Canada Ltd.;

 (41)    HarperCollins means HarperCollins Publishers, LLC, and its wholly owned
         subsidiary HarperCollins Canada Limited;

 (42)    Individual Monetary Benefit means the pro rata share of the Total Net
         Settlement Amount to which each Settlement Class Member is entitled to under
         this Agreement, being an amount of money equaling the eBook Monetary
         Benefit multiplied by the number of Eligible eBooks purchased by that
         Settlement Class Member during the Settlement Class Period, provided that the
         Individual Monetary Benefit may be increased proportionately as provided for in
         section 4.1(6) of this Agreement;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 38 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 10


 (43)    Kobo means Kobo, Inc. and Rakuten Kobo, Inc. and any subsidiary or affiliate
         thereof that acted as a distribution agent for Defendant Publishers’ eBooks in
         Canada;

 (44)    Macmillan means Macmillan Publishers, Inc.;

 (45)    National Proceeding means the proceeding commenced by Nancy Jean
         Adams in the form of a Notice of Action filed in the Ontario Court (Windsor
         Registry), Court File No. CV-12-17511, on February 23, 2012;

 (46)    National Settlement Class means all Persons in Canada who purchased
         Eligible eBooks during the Settlement Class Period, except the Excluded
         Persons, Persons who are included in the Quebec Settlement Class, and
         Persons who validly opt-out of the National Settlement Class in accordance
         with the certification order made in respect of Apple;

 (47)    Net Settlement Amount means the amount remaining from the Settlement
         Amount plus any interest that accrues thereon after deduction of Class Counsel
         Fees, Administration Expenses, and any other amounts that may be approved
         by the Approval Courts;

 (48)    Notice of Certification, Authorization and Settlement Approval Hearing
         means the form or forms of notice attached hereto as Schedule E, or such
         other form or forms as may be agreed to by the Plaintiffs and Apple and
         approved by the Approval Courts, which informs the Settlement Classes of: (i)
         the principal elements of this Agreement, including the procedure to be followed
         by the Settlement Class Members to prove their claims, (ii) the certification of
         the National Proceeding and Second National Proceeding as a national class
         proceeding and the authorization of the Quebec Proceeding as a class
         proceeding, each as against Apple, (iii) the dates and locations of the
         Settlement Approval Hearings, and (iv) the right to present arguments to the
         Approval Courts;

 (49)    Notice of Distribution means any form or forms of notice as may be approved
         by the Approval Courts, which informs the Settlement Classes of the manner of
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 39 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 11


         distribution of the Total Net Settlement Amount including any claims process by
         which Settlement Class Members may apply to obtain compensation from the
         Total Net Settlement Amount;

 (50)    Notices mean the Notice of Certification, Authorization and Settlement
         Approval Hearings, the Notice of Distribution, and any other notice that may be
         issued pursuant to an order of the Approval Courts;

 (51)    Ontario Court means the Ontario Superior Court of Justice;

 (52)    Ontario Plaintiff means the plaintiff in the National Proceeding and the Second
         National Proceeding;

 (53)    Opt-Out Period means the period of time commencing on the date on which
         the Notice of Certification, Authorization and Settlement Approval Hearing is
         first published and ending thirty (30) days thereafter, or such other date agreed
         upon by the Parties and ordered by the Approval Courts;

 (54)    Original Class Period means the period of time extending from April 1, 2010
         up to and including September 21, 2014;

 (55)    Penguin means Penguin Group (USA) LLC (formerly Penguin Group (USA),
         Inc.) and Penguin Canada Books, Inc.;

 (56)    Parties mean the Plaintiffs, the Settlement Class Members and Apple;

 (57)    Person means an individual, corporation, partnership, limited partnership,
         limited liability company, association, joint stock company, joint venture, estate,
         legal representative, trust, trustee, executor, beneficiary, unincorporated
         association, government or any political subdivision or agency thereof,
         member, manager and any other business or legal entity and their heirs,
         predecessors, successors, representatives, or assignees;

 (58)    Plaintiffs mean the plaintiffs in the Canadian Proceedings;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 40 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 12


 (59)    Publishers’ Settlement means the settlement agreement dated May 8, 2014
         made as between the Defendant Publishers and the Plaintiffs, which was
         approved as ordered on October 6, 2014;

 (60)    Publishers’ Net Settlement Amount means the amount remaining from the
         amounts paid by the Defendant Publishers pursuant to the Publishers’
         Settlement plus any interest that accrues thereon after deduction of Class
         Counsel Fees, Administration Expenses, and any other amounts that may be
         approved by the Approval Courts;

 (61)    Quebec Court means the Superior Court of Quebec;

 (62)    Quebec Plaintiff means the petitioner in the Quebec Proceeding;

 (63)    Quebec Proceeding means the proceeding commenced by Antoine
         Pontbriand, in the form of an application for authorization (la Requête pour
         obtenir l’autorisation d’exercer un recours collectif) filed in the Quebec Superior
         Court, Court File No. 500-06-000595-120 (Montreal) on February 24, 2012;

 (64)    Quebec Settlement Class means all individuals resident in Quebec and all
         legal Persons in Quebec established for a private interest, partnership or
         association in the Province of Quebec which at all times since February 24,
         2013 have had no more than fifty persons bound to it by contact of employment
         or under its direction or control, who purchased Eligible eBooks during the
         Settlement Class Period except Excluded Persons, Persons who are in the
         National Settlement Class and Persons who validly Opt-Out of the Quebec
         Settlement Class in accordance with the Authorization judgment made in
         respect of Apple;

 (65)    Released Claims mean any and all manner of claims, demands, actions, suits,
         causes of action, whether class, individual or otherwise in nature, whether
         personal or subrogated, for damages of any kind, including without limitation
         compensatory, punitive or other damages, liabilities of any nature whatsoever,
         including interest, costs, expenses, class administration expenses (including
         Administration Expenses), penalties, and lawyers’ fees (including Class
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 41 of 132
Canadian eBook Class Action National Settlement Agreement                               Page 13


         Counsel Fees), known or unknown, suspected or unsuspected, foreseen or
         unforeseen, actual or contingent, and liquidated or unliquidated, in law, under
         statute or in equity, that the Releasors, or any of them, whether directly,
         indirectly, derivatively, or in any other capacity, ever had, now have, or
         hereafter can, shall, or may have, relating in any way to any conduct occurring
         anywhere, from the beginning of time to the end of the Settlement Class Period,
         in respect of the Alleged Conspiracy as it relates to the sales of Eligible eBooks
         in Canada during the Settlement Class Period which was alleged (or which
         could have been alleged) in the Canadian Proceedings including, without
         limitation, any such claims which have been asserted, would have been
         asserted, or could have been asserted, directly or indirectly, whether in Canada
         or elsewhere, as a result of or in connection with the Alleged Conspiracy or any
         other alleged unlawful or any other horizontal or vertical, or unilateral or
         coordinated, anti-competitive conduct (whether that conduct occurred in
         Canada or elsewhere) in connection with the purchase, sale, pricing,
         discounting, marketing or distributing of Eligible eBooks during the Settlement
         Class Period, including, without limitation, any claims for consequential,
         subsequent or follow-on harm that arise after the Settlement Class Period in
         respect of any agreement or conduct that occurred during the Settlement Class
         Period, provided that sections 2 and 3 of the consent agreement entered into
         on January 19, 2017 between Apple and the Commissioner of the Competition
         were implemented. For greater certainty, nothing herein shall be construed to
         release any claims arising from (a) any alleged product defect, breach of
         contract, breach of warranty or similar claims between the Parties relating to
         Eligible eBooks, or (b) any claims relating to the sale of eBooks after the end of
         the Settlement Class Period in the event that sections 2 and 3 the consent
         agreement entered into on January 19, 2017 between Apple and the
         Commissioner of the Competition was not implemented.

 (66)    Releasees mean, jointly and severally, individually and collectively, Apple and
         the Defendant Publishers and all of their respective present and former, direct
         and indirect, parents, subsidiaries, divisions, affiliates, partners, insurers, and
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 42 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 14


         all other Persons, partnerships or corporations with whom any of the former
         have been, or are now, affiliated or otherwise related, and all of their respective
         past, present and future officers, directors, employees, agents, shareholders,
         members and managers, attorneys, trustees, servants and representatives
         (subject to such particular inclusions or exclusions of individuals as may be
         specified in writing by Apple in its sole discretion prior to the Effective Date),
         and the predecessors, successors, heirs, executors, administrators and assigns
         of each of the foregoing;

 (67)    Releasors mean, jointly and severally, individually and collectively, the
         Plaintiffs and the Settlement Class Members and their respective parents,
         subsidiaries, predecessors, successors, heirs, executors, administrators,
         insurers, and assigns;

 (68)    Second National Proceeding means the proceeding commenced by Nancy
         Jean Adams in the form of a Statement of Claim issued in the Ontario Court
         (Windsor Registry), Court File No. CV-16-24156-CP, on September 22, 2016;

 (69)    Settlement Amount means the total sum of CDN $12 million;

 (70)    Settlement Approval Hearings means the hearings of the motions to be
         brought by the Ontario Plaintiff in the Ontario Court and the Quebec Plaintiff in
         the Quebec Court for the Approval Orders;

 (71)    Settlement Classes mean the National Settlement Class and the Quebec
         Settlement Class;

 (72)    Settlement Class Member(s) means, individually or collectively, any member
         or members of the National Settlement Class or the Quebec Settlement Class;

 (73)    Settlement Class Period means the Original Class Period and the Additional
         Class Period;

 (74)    Simon & Schuster means Simon & Schuster Canada, a division of CBS
         Canada Holdings Co.;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 43 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 15


 (75)    Sony means Sony of Canada Ltd. and any subsidiary or affiliate thereof that
         acted as a distribution agent for Defendant Publishers’ eBooks in Canada;

 (76)    Third Party eRetailer(s) means, individually or collectively, any eRetailer
         which does not choose to become a Cooperating eRetailer;

 (77)    Total Net Settlement Amount means the Net Settlement Amount plus the
         Publishers’ Net Settlement Amount;

 (78)    Trust Account means an interest bearing trust account at a Canadian
         Schedule 1 bank or at Desjardins Group under the control of Class Counsel for
         the benefit of Settlement Class Members.

SECTION 2 – SETTLEMENT APPROVAL

2.1     Best Efforts

 (1)     The Parties shall use their best efforts to effectuate this Agreement, including
         securing the Certification and Authorization Orders, eRetailer Data Order,
         Approval Orders and Discontinuance Order in accordance with this Agreement.

2.2     Motions Certifying the National Proceeding, Authorizing the Quebec
Proceeding, Approving Notice and Identification of Settlement Class Members

 (1)     At a time mutually agreed to by the Plaintiffs and Apple after this Agreement is
         executed, and which is as soon as practicable, the Ontario Plaintiff and the
         Quebec Plaintiff shall each bring a motion or application before their respective
         Approval Courts for Certification and Authorization Orders and approving
         Notices.

 (2)     The Certification and Authorization Orders shall be substantially in the forms
         set out in Schedule B to this Agreement.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 44 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 16


2.3    Motion for eRetailer Data Order

 (1)     At the same time that the motion or application is brought for Certification and
         Authorization Orders, Apple and Class Counsel will jointly seek, on notice to the
         eRetailers, the eRetailer Data Order from the Ontario Court, only.

 (2)     The Parties will jointly propose that the eRetailers bear their own expenses and
         costs in connection with the eRetailer Data Order. However, any expenses or
         costs ordered to be paid to the eRetailers in connection with the eRetailer Data
         Order will be paid by Class Counsel from the Settlement Amount on behalf of
         the Settlement Class Members. For greater certainty and in any event, Apple
         shall have no liability or responsibility for any expenses or costs ordered to be
         paid to the eRetailers in connection with the eRetailer Data Order.

 (3)     If the Ontario Court declines to make the eRetailer Data Order, Class Counsel
         are not required to appeal such decision. However, Apple is permitted, but not
         required to appeal such decision. If Apple does elect to appeal such decision,
         this settlement shall not be implemented further until such appeals are finally
         disposed.

2.4    Apple Data

 (1)     Within forty-five (45) days after the Ontario Court makes or declines to make
         the eRetailer Data Order, Apple shall in any case provide the Apple Data to the
         Claims Administrator.

2.5    Cooperating eRetailers

 (1)     Prior to or at the same time as Apple and Class Counsel bring a motion for the
         eRetailer Data Order, Apple and Class Counsel shall advise eRetailers of their
         ability to become a Cooperating eRetailer under this Agreement.

 (2)     Within fifteen (15) days after the Ontario Court makes or declines to make the
         Third Party eRetailer Data Order, each eRetailer may advise whether it agrees
         to abide by the provisions of this Agreement relating to Cooperating eRetailers.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 45 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 17


         In the event that an eRetailer does not advise whether it agrees to abide by the
         provisions of this Agreement relating to Cooperating eRetailers within fifteen
         (15) days after the Ontario Court makes or declines to make the eRetailer Data
         Order, that eRetailer shall be deemed not to be a Cooperating eRetailer.

 (3)     Within forty-five (45) days after the Ontario Court makes or declines to make
         the eRetailer Data Order, each Cooperating eRetailer shall provide the
         eRetailer Data to the Claims Administrator.

2.6    Motions for Approval of Settlement

 (1)     Following receipt of the Certification and Authorization Orders and the eRetailer
         Data Order, if it is granted, and at a time mutually agreed to by the Plaintiffs
         and Apple which is as soon as practicable, the Ontario Plaintiff and the Quebec
         Plaintiff each shall bring a motion or application before their respective
         Approval Court for Approval Orders approving this Agreement, dismissing the
         National Proceeding and the Second National Proceeding and homologating
         the transaction in the Quebec Proceeding, respectively, as against Apple and
         the Defendant Publishers with prejudice and without costs.

 (2)     The Approval Orders shall be substantially in the forms set out in Schedule A to
         this Agreement.

2.7    Discontinuance Order

 (1)     Following receipt of the Certification and Authorization Orders and the
         expiration of the Opt-Out Period, the BC Plaintiffs shall bring an application at a
         time mutually agreed to by the BC Plaintiffs and Apple, before the BC Court
         seeking the Discontinuance Order.

 (2)     The Discontinuance Order shall be substantially in the form set out in Schedule
         C to the Agreement.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 46 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 18


SECTION 3 – SETTLEMENT BENEFITS

3.1    Payment of Settlement Amount

 (1)     Within forty-five (45) days of the execution of this Agreement by the Parties,
         Apple shall cause the Settlement Amount to be paid to Class Counsel to be
         held in the Trust Account in accordance with the terms of this Agreement.

 (2)     The Plaintiffs have the right to terminate this Agreement if the Settlement
         Amount is not paid in full within sixty (60) days of the execution of this
         Agreement by the Parties.

 (3)     Class Counsel shall maintain the Trust Account as provided for in this
         Agreement. Class Counsel shall not pay out all or any part of the monies in the
         Trust Account, except in accordance with this Agreement or in accordance with
         an order of the Approval Courts, obtained with notice to Apple, after all appeal
         rights in respect of the Approval Orders have either lapsed or been exhausted.

 (4)     If this Agreement is terminated under section 11, then Class Counsel shall
         forthwith return the Settlement Amount to Apple, together with interest earned
         on the Settlement Amount between the date it was paid by Apple and the date
         it is returned, less the costs of any Notice, any expenses or costs ordered to be
         paid to the eRetailers in connection with the eRetailer Data Order, and any
         translations as provided in section 11.3(1) that had been incurred to the date on
         which the Agreement is terminated.

3.2    Taxes and Interest

 (1)     Except as hereinafter provided, all interest earned on the Settlement Amount
         shall accrue to the benefit of the Settlement Class Members and shall become
         and remain part of the Trust Account.

 (2)     All taxes payable on any interest which accrues on the Settlement Amount in
         the Trust Account or otherwise in relation to the Settlement Amount shall be the
         responsibility of the Settlement Classes. Class Counsel shall be solely
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 47 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 19


         responsible to fulfill all tax reporting and payment requirements arising from the
         Settlement Amount in the Trust Account, including any obligation to report
         taxable income and make tax payments. All taxes (including interest and
         penalties) due with respect to the income earned on the Settlement Amount
         shall be paid from the Trust Account.

 (3)     Apple shall have no responsibility to make any filings relating to the Trust
         Account and will have no responsibility to pay tax on any income earned by the
         Settlement Amount or pay any taxes on the monies in the Trust Account,
         except in the event the Agreement is terminated and the Settlement Amount is
         returned to Apple as provided in section 3.1(4), in which case Apple shall be
         solely responsible for all taxes payable on any interest which accrued thereon.

SECTION 4 – DISTRIBUTION PROTOCOL

4.1    General

 (1)     The mechanics of the administration and implementation of this Agreement and
         the Distribution Protocol shall be approved by the Approval Courts on a motion
         brought by Class Counsel on notice to Apple.

 (2)     The Distribution Protocol will be based on and consistent with the principles set
         out in this Agreement and, in particular, section 4 of this Agreement, or as may
         be otherwise agreed upon by the Plaintiffs and Apple and approved by the
         Approval Courts.

 (3)     After the Total Net Settlement Amount is paid by Class Counsel to the Claims
         Administrator and at the conclusion of the Claims Period, each Settlement
         Class Member shall be entitled to receive their Individual Monetary Benefit as
         hereinafter provided.

 (4)     Subject to approval by the Approval Courts, the Individual Monetary Benefits:

       (a)    for each Settlement Class Member who has an Active Account with
              iTunes, will be calculated based on the Apple Data and distributed by way
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 48 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 20


              of the Credit Distribution to the Settlement Class Member’s iTunes Active
              Account;

       (b)    for each Settlement Class Member identified in the Apple Data who does
              not have an Active Account with iTunes, will be calculated based on the
              Apple Data and distributed by way of Direct Distribution;

       (c)    for each Settlement Class Member who has an Active Account with a
              Cooperating eRetailer, will be calculated based on the eRetailer Data and
              distributed by way of the Credit Distribution to the Settlement Class
              Member’s Cooperating eRetailer Active Account;

       (d)    for each Settlement Class Member identified in Cooperating eRetailer
              Data who does not have an Active Account with the Cooperating
              eRetailer, will be calculated based on the Cooperating eRetailer Data and
              distributed by way of Direct Distribution;

       (e)    for all other Eligible eBook purchases by Settlement Class Members from
              Third Party eRetailers:

              (A)     will be calculated based on the eRetailer Data provided by the Third
                      Party eRetailers and distributed by way of Direct Distribution, if the
                      eRetailer Data Order is made; or

              (B)     will be calculated based on approved claims submitted through a
                      claims process and distributed by way of the Alternate Distribution,
                      if the eRetailer Data Order is not made.

 (5)     After Apple has provided the Apple Data to the Claims Administrator, each
         Cooperating eRetailer has provided the eRetailer Data to the Claims
         Administrator, each Third Party eRetailer has provided the eRetailer Data to the
         Claims Administrator (if the eRetailer Data Order is made), and the Claims
         Period has expired (if the eRetailer Data Order is not made), the Claims
         Administrator shall determine the Individual Monetary Benefits payable to
         Settlement Class Members.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 49 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 21


 (6)     The Individual Monetary Benefit shall be increased proportionally, by excluding
         Settlement Class Members who elect to receive their benefit by cheque under
         the Alternate Distribution and who would receive less than CAD $20.00, so as
         to ensure optimal claims administration expediency and that insofar as possible
         the entirety of the Total Net Settlement Amount is paid out to Settlement Class
         Members.

4.2    Credit Distribution

 (1)     Individual Monetary Benefits distributed by way of the Credit Distribution shall
         be dealt with in accordance with section 4.2.

 (2)     After the Claims Administrator has determined the Individual Monetary Benefits
         payable to Settlement Class Members in respect of their iTunes or Cooperating
         eRetailers Active Accounts, the Claims Administrator shall pay to Apple and
         each Cooperating eRetailer an amount representing the total amount of
         Individual Monetary Benefits payable to Settlement Class Members who have
         an Active Account with iTunes or such Cooperating eRetailer, as the case may
         be. At the same time, the Claims Administrator shall provide Apple and each
         Cooperating eRetailer a list setting out the amounts of the Individual Monetary
         Benefit payable to each Settlement Class Member who has an Active Account
         with iTunes or that Cooperating eRetailer, as the case may be.

 (3)     Within thirty (30) days of the Claims Administrator providing the amount and the
         list described in section 4.2(2), Apple and each Cooperating eRetailer shall
         provide to each Settlement Class Member who has an Active Account with
         iTunes or the Cooperating eRetailer, as the case may be, a credit in the amount
         of that Settlement Class Member’s Individual Monetary Benefit in his or her
         iTunes or Cooperating eRetailer Active Account automatically with no
         requirement on that Settlement Class Member to submit a claim.

 (4)     Apple and the Cooperating eRetailers shall not charge any fees in connection
         with the deposit of such credits into a Settlement Class Member’s iTunes or
         Cooperating eRetailer Active Account, as the case may be.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 50 of 132
Canadian eBook Class Action National Settlement Agreement                           Page 22


 (5)     For greater certainty, there shall be no minimum amount of credit for a
         Settlement Class Member to be eligible for a deposit of such credits into a
         Settlement Class Member’s iTunes or Cooperating eRetailer Active Account, as
         the case may be.

4.3    Direct Distribution

 (1)     Individual Monetary Benefits distributed by way of the Direct Distribution shall
         be dealt with in accordance with section 4.3.

 (2)     After the Claims Administrator has determined the Individual Monetary Benefits
         payable to Settlement Class Members by way of Direct Distribution in
         accordance with sections 4.1(4)(b), 4.1(4)(d) and 4.1(4)(e)(A), the Claims
         Administrator shall pay those Individual Monetary Benefits to each Settlement
         Class Member by electronic transfer to the e-mail address provided to the
         Claims Administrator pursuant to the Apple Data or the eRetailer Data
         automatically with no requirement on that Settlement Class Member to submit a
         claim.

 (3)     For greater certainty, there shall be no minimum amount of Individual Monetary
         Benefits for a Settlement Class Member to be eligible for an electronic transfer
         of said benefit to the Settlement Class Members’ email address.

4.4    Alternate Distribution

 (1)     Individual Monetary Benefits distributed by way of the Alternate Distribution
         shall be dealt with in accordance with section 4.4.

 (2)     For greater certainty, the Alternate Distribution shall only be employed for the
         distribution of Individual Monetary Benefits to Settlement Class Members who
         file an approved claim for Eligible eBooks purchased from a Third Party
         eRetailer, and only in the event that the eRetailer Data Order is not made.

 (3)     In the event that the eRetailer Data Order is not made, each Settlement Class
         Member may submit a claim form to the Claims Administrator in accordance
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 51 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 23


         with section 4.1(4)(e)(B) before the end of the Claims Period in respect of
         Eligible eBooks purchased on a Third Party eRetailer account.

 (4)     In the event that the eRetailer Data Order is not made, after the conclusion of
         the Claims Period, the Claims Administrator shall pay the Individual Monetary
         Benefits for each approved claim for Eligible eBooks purchased on a Third
         Party eRetailer account to each Settlement Class Member by electronic
         transfer to the e-mail address provided to the Claims Administrator or by
         cheque, should the Settlement Class Member so elect, to an address provided
         to the Claims Administrator.

 (5)     Settlement Class Members who elect payment by cheque under the Alternate
         Distribution shall not be eligible for payment if their Individual Monetary Benefit
         is under CAD $20.

 (6)     For greater certainty, there shall be no minimum amount of Individual Monetary
         Benefits for a Settlement Class Member to be eligible for an electronic transfer
         of said benefit to the Settlement Class Members’ email address.

4.5    Remaining Total Net Settlement Amount

 (1)     In the event that the entirety of the Total Net Settlement Amount is not paid to
         the Settlement Class Members in accordance with the Distribution Protocol,
         any remaining portion of the Total Net Settlement Amount shall be paid cy pres
         as the Parties agree and as the Approval Courts shall direct.

 (2)     For greater certainty, in the event that the entirety of the Total Net Settlement
         Amount is not paid to the Settlement Class Members in accordance with the
         Distribution Protocol, there shall be no second or subsequent distribution of any
         remaining portion of the Total Net Settlement Amount to Settlement Class
         Members or any portion of the Settlement Class Members.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 52 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 24


4.6    No Responsibility for Administration or Fees

 (1)     Apple shall not have any responsibility, financial obligations or liability
         whatsoever with respect to the implementation, administration and oversight of
         the Distribution Protocol and/or the investment, distribution or administration of
         monies in the Trust Account including, but not limited to, Administration
         Expenses and Class Counsel Fees. The totality of Apple’s monetary
         contribution shall be limited to the Settlement Amount. For greater certainty,
         this section does not derogate from the requirement for Apple to provide the
         Apple Data in accordance with section 2.4 or to distribute the Individual
         Monetary Benefits to iTunes Active Accounts in accordance with section 4.2.

SECTION 5 – OPTING-OUT

5.1    Procedure

 (1)     A Person may opt-out of the National Proceeding, the Second National
         Proceeding, or the Quebec Proceeding by sending a signed opt-out request
         form by pre-paid mail, courier or email to the Claims Administrator at an
         address and coordinates to be identified in the Notice of Certification,
         Authorization and Settlement Approval Hearing.

 (2)     Opt-out requests must contain:

       (a)    a statement requesting that the Person opting out be excluded from the
              relevant Settlement Class; and

       (b)    the full name, current address, telephone number, and e-mail address of
              the Person who is opting out and any former names which are relevant to
              its purchase of eBooks in Canada during the Class Period.

 (3)     An opt-out request of the National Proceeding shall be deemed to also be an
         opt-out request of the Second National Proceeding. An opt-out request of the
         Second National Proceeding shall be deemed to also be an opt-out request of
         the National Proceeding.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 53 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 25


 (4)     An opt-out request will only be effective if the executed opt-out request is
         postmarked or emailed on or before the end of the Opt-Out Period.

 (5)     Opt-out request forms will be available on the websites of Class Counsel, and
         can also be obtained by mail or email by contacting Class Counsel, or as
         otherwise ordered by an Approval Court.

5.2    Opt-Out Report

 (1)     Within twenty-one (21) days of the end of the Opt-Out Period, the Claims
         Administrator shall notify Class Counsel and Apple of: (i) each Person, if any,
         who has opted out of the Canadian Proceedings; and (ii) the percentage
         representing the total number of Eligible eBooks purchased during the
         Settlement Class Period by Persons who opt-out of the Canadian Proceedings
         divided by the total number of Eligible eBooks purchased during the Settlement
         Class Period for (a) Settlement Class Members that are identified in the Apple
         Data, and (b) Settlement Class Members that are identified in the eRetailer
         Data, if available.

SECTION 6 – RELEASES, DISMISSAL AND TRANSACTION HOMOLOGATION

6.1    Release of Releasees

 (1)     Upon the Effective Date, and in consideration of payment of the Settlement
         Amount and for other valuable consideration set forth in this Agreement, the
         Releasors forever and absolutely release and forever discharge the Releasees
         from the Released Claims that any of them, whether directly, indirectly,
         derivatively, or in any other capacity, ever had, now have, or hereafter can,
         shall, or may have.

6.2    No Further Claims

 (1)     The Releasors shall not now or hereafter institute, continue, maintain, assert,
         participate in or be involved with, either directly or indirectly, whether in Canada
         or elsewhere, on their own behalf or on behalf of any class or any other Person,
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 54 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 26


         any action, suit, cause of action, claim or demand against any Releasee or
         against any other Person who may claim contribution or indemnity, or other
         claims over for relief, from any Releasee in respect of any Released Claims.

6.3    Disposition of the Canadian Proceedings

 (1)     Upon the Effective Date, the National Proceeding and the Second National
         Proceeding shall be dismissed and the Quebec Proceeding shall be settled by
         homologation of transaction, with prejudice and without costs as against Apple
         and where applicable, the Defendant Publishers.

 (2)     Upon the Effective Date, the BC Proceeding shall be discontinued with
         prejudice and without costs as against Apple.

6.4    Claims Against Other Entities Reserved

 (1)     Except as provided herein, this Agreement does not settle, compromise,
         release or limit in any way whatsoever any claim by Settlement Class Members
         against any Person other than the Releasees.

SECTION 7 – EFFECT OF SETTLEMENT

7.1    No Admission of Liability

 (1)     The Plaintiffs and Apple expressly reserve all of their rights if this Agreement is
         not approved, is terminated or otherwise fails to take effect for any reason.
         Further, whether or not this Agreement is finally approved, is terminated, or
         otherwise fails to take effect for any reason, this Agreement and anything
         contained herein, and any and all negotiations, Documents, discussions and
         proceedings associated with this Agreement, and any action taken to carry out
         this Agreement, shall not be deemed, construed or interpreted to be an
         admission of any violation of any statute or law, or of any wrongdoing or liability
         by Apple or by any Releasee, or of the truth of any of the claims or allegations
         contained in the Canadian Proceedings or any other pleading filed by the
         Plaintiffs or any other Person.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 55 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 27


7.2    Agreement Not Evidence

 (1)     Whether or not it is terminated, this Agreement and anything contained herein,
         and any and all negotiations, Documents, discussions and proceedings
         associated with this Agreement, and any action taken to carry out this
         Agreement, shall not be referred to, offered as evidence or received in
         evidence in any present, pending or future civil, criminal or administrative action
         or proceeding, except: (i) by the Parties in a proceeding to approve or enforce
         this Agreement; (ii) by a Releasee to defend against the assertion of any
         Released Claims; (iii) by a Releasee in any insurance-related proceeding; or
         (iv) as otherwise required by law or as provided in this Agreement.

7.3    No Further Litigation

 (1)     No Class Counsel may hereafter institute, continue, maintain, assert,
         participate in or be involved with, either directly or indirectly, whether in Canada
         or elsewhere, on their own behalf or on behalf of any class or any other Person,
         any action, suit, cause of action, claim or demand against any Releasee or
         against any other Person who may claim contribution or indemnity, or other
         claims over for relief, from any Releasee which relates to or arises from the
         Alleged Conspiracy or Released Claims. For greater certainty, this section shall
         not affect the right of any Class Counsel to litigate any claims relating to the
         sale of eBooks after the end of the Settlement Class Period in the event that
         sections 2 and 3 the consent agreement entered into on January 19, 2017
         between Apple and the Commissioner of the Competition were not
         implemented.

 (2)     Section 7.3(1) of this Agreement shall be inoperative to the extent that it
         requires any lawyer who is a member of the Law Society of British Columbia
         (the “LSBC”) to breach his or her obligations under Rule 4.7 of the LSBC’s
         Professional Conduct Handbook by refraining from participation or involvement
         in any claim or action in a British Columbia court. This section shall not affect or
         render inoperative any other section or provision of this Agreement.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 56 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 28


SECTION 8 – CERTIFICATION OR AUTHORIZATION FOR SETTLEMENT ONLY

8.1    Settlement Classes and Common Issue

 (1)     The Parties agree that the National Proceeding, the Second National
         Proceeding, and the Quebec Proceeding shall be certified or authorized solely
         for purposes of settlement of the Canadian Proceedings against Apple and the
         approval of this Agreement by the Approval Courts.

 (2)     The Plaintiffs agree that, for settlement purposes, the only common issue that
         they will seek to define is the Common Issue and the only classes that they will
         assert are the National Settlement Class in both the National Proceeding and
         the Second National Proceeding and the Quebec Settlement Class in the
         Quebec Proceeding. The Plaintiffs acknowledge that Apple agrees to the
         definition of the Common Issue for purposes of settlement only.

8.2    Certification and Authorization Without Prejudice

 (1)     In the event that this Agreement is not finally approved, is terminated in
         accordance with its terms or otherwise fails to take effect, this Agreement shall,
         subject to an agreement by the Parties to the contrary, be null and void and of
         no force and effect and any order certifying or authorizing a class proceeding
         shall be set aside and the Parties agree that all Parties shall be put in the
         position they were in before this Agreement was executed and nothing in this
         Agreement shall prejudice any position that any of the Parties or any Releasee
         may take on any issue in the Canadian Proceedings or any other litigation.

SECTION 9 – NOTICE TO NATIONAL SETTLEMENT CLASS

9.1    Notice Required

 (1)     The proposed Settlement Classes shall be given the following Notices:
         (i) Notice of Certification, Authorization and Settlement Approval Hearing;
         (ii) Notice of Distribution; and (iii) any other notice that may be required by the
         Approval Courts or the BC Court.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 57 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 29


 (2)     All Notices will be provided to Apple for its approval as to form and content no
         less than thirty (30) days before any motion for approval to an Approval Court
         or the BC Court.

9.2    Dissemination of Notices

 (1)     The Ontario Plaintiff and the Quebec Plaintiff shall, on a motion to their
         respective Approval Courts on notice to Apple, seek approval of the plan
         attached hereto as Schedule D for the dissemination of Notices in the form
         attached hereto as Schedule E.

 (2)     The plan for dissemination of Notices shall include a provision that all required
         Notices under this Agreement shall be provided by direct e-mail notification to
         the e-mail address of each Settlement Class Member provided to the Claims
         Administrator pursuant to the eRetailers Data Order within thirty (30) days of
         the Order, if any, and/or by Apple pursuant to section 2.3(4) of this Agreement.

 (3)     Subject to the approval of the Approval Courts, the plan for dissemination of
         Notices shall also include a provision that notice shall be provided by
         newspaper publications in English and French for: (i) Notice of Certification,
         Authorization and Settlement Approval Hearing; and (ii) Notice of Distribution,
         only in the event that the Alternate Distribution is required to be made.

 (4)     Apple and Class Counsel shall agree on a mutually acceptable date to propose
         to the Court that the plan for disseminating the Notices be approved.

SECTION 10 – CLASS COUNSEL FEES AND ADMINISTRATION EXPENSES

 (1)     Except as provided in sections 10(2) and 11.3(1), the Releasees shall not be
         liable for any fees, disbursements or taxes arising in any way under this
         Agreement or the Canadian Proceedings including but not limited to Class
         Counsel Fees and Administration Expenses, and any costs, fees,
         disbursements or taxes of the Defendant Publishers, the Plaintiffs or any
         Settlement Class Members, including any expenses or costs incurred by any
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 58 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 30


         lawyers, experts, advisors, agents, or representatives of the Settlement Class
         Members.

 (2)     Class Counsel may on notice to Apple seek the Approval Courts’ approval of
         Class Counsel Fees and Administration Expenses contemporaneous with
         seeking the Approval Orders, or at such other time as they shall determine in
         their sole discretion.

 (3)     Except as provided in sections 10(2) and 11.3(1), any Administration Expenses
         and Class Counsel Fees may only be paid out of the Trust Account after the
         Effective Date.

 (4)     The failure of an Approval Court to approve a request for Class Counsel Fees
         or Administration Expenses has no impact or effect on the rights and
         obligations of the Parties to this Agreement and shall not be grounds for
         termination of the Agreement.

SECTION 11 – TERMINATION OF AGREEMENT

11.1   Right of Termination

 (1)     The Plaintiffs or Apple may terminate this Agreement as it relates to it in the
         event that:

       (a)    any Approval Court declines to grant a Certification Order or Authorization
              Order substantially in the form attached as Schedule B in the National
              Proceeding, the Second National Proceeding or the Quebec Proceeding
              or if any such Certification Order or Authorization Order is overturned or
              reversed in whole or in part on appeal;

       (b)    any Approval Court declines to grant the Approval Orders substantially in
              the form of Schedule A or if any such Approval Order is overturned or
              reversed in whole or in part on appeal;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 59 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 31


       (c)    the Discontinuance Order in substantially the form of Schedule C obtained
              in accordance with this Agreement is not approved by the BC Court or is
              overturned or reversed in whole or in part on appeal; or

       (d)    the total number of Eligible eBooks purchased by Persons who opt-out of
              a Canadian Proceeding exceeds 5% of total number of Eligible eBooks
              sold by the Defendant Publishers through Apple and the eRetailers.

 (2)     In addition, as provided in section 3.1(2) of this Agreement, the Plaintiffs have
         the right to terminate this Agreement if the Settlement Amount is not paid in full
         within sixty (60) days of the execution of this Agreement by the Parties.

 (3)     To exercise a right of termination under section 3.1(2) or section 11.1(1), a
         terminating party shall deliver a written notice of termination pursuant to section
         12.16 of this Agreement within thirty (30) days of the ground for termination
         becoming known to the terminating party. Upon delivery of such a written
         notice, this Agreement shall be terminated, shall be null and void and have no
         further force or effect, and shall not be binding on the Parties.

 (4)     For greater certainty, this Agreement may not unilaterally be terminated if the
         Motion for eRetailer Data Order is not granted.

11.2   If Agreement is Terminated

 (1)     If this Agreement is not approved, is terminated by the Plaintiffs or Apple in
         accordance with its terms or otherwise fails to take effect for any reason, all
         orders made in respect of this Agreement shall be set aside and shall be
         deemed as having no force and effect and shall be without prejudice to any
         position the Parties may assert in the future.

 (2)     The Plaintiffs and Apple shall negotiate in good faith to determine a new
         timetable if the Canadian Proceedings are to continue.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 60 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 32


11.3   Allocation of Monies in the Trust Account Following Termination

 (1)     If this Agreement is terminated, Class Counsel shall return the Settlement
         Amount to Apple plus all accrued interest thereon, less the disbursements in
         respect of Notices, the expenses or costs ordered to be paid to the Third Party
         eRetailers in connection with the eRetailer Data Order, and translations
         incurred to the date of such payment, within thirty (30) days of receipt of a
         termination notice pursuant to section 11.1(3).

11.4   Survival of Provisions After Termination

 (1)     If this Agreement is terminated or otherwise fails to take effect for any reason,
         the provisions of sections 3.1(4), 3.2(3), 7.1, 7.2, 8.2, 10(1), 10(2) and 11 and
         the definitions applicable thereto shall survive the termination and continue in
         full force and effect. The definitions shall survive only for the limited purpose of
         the interpretation of these surviving sections within the meaning of this
         Agreement. All other provisions of this Agreement and all other obligations
         pursuant to this Agreement shall cease immediately.

SECTION 12 – MISCELLANEOUS

12.1   Releasees Have No Liability for Administration

 (1)     The Releasees have no responsibility for and no liability whatsoever with
         respect to the administration of this Agreement or the Distribution Protocol. For
         greater certainty, this section does not derogate from the requirement for Apple
         to provide the Apple Data in accordance with section 2.4 or to distribute the
         Individual Monetary Benefits to iTunes Active Accounts in accordance with
         section 4.2.

12.2   Motions for Directions

 (1)     Apple or the Plaintiffs may apply to the Approval Courts for directions in respect
         of the interpretation, implementation and administration of this Agreement.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 61 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 33


 (2)     Apple or the Plaintiffs may apply to the Approval Courts for directions in respect
         of any Distribution Protocol.

 (3)     All motions contemplated by this Agreement shall be on notice to the Plaintiffs
         and Apple.

12.3   Headings, etc.

 (1)     In this Agreement:

       (a)    the division of the Agreement into sections and the insertion of headings
              are for convenience of reference only and shall not affect the construction
              or interpretation of this Agreement; and

       (b)    the terms “this Agreement”, “hereof’, “hereunder”, “herein” and similar
              expressions refer to this Agreement and not to any particular section or
              other portion of this Agreement.

12.4   Computation of Time

 (1)     In the computation of time in this Agreement, except where a contrary intention
         appears:

       (a)    where there is a reference to a number of days between two events, the
              number of days shall be counted by excluding the day on which the first
              event happens and including the day on which the second event happens,
              including all calendar days; and

       (b)    only in the case where the time for doing an act expires on a holiday, the
              act may be done on the next day that is not a holiday.

12.5   Ongoing Jurisdiction

 (1)     The Approval Courts jointly shall retain exclusive jurisdiction over this
         Agreement and the Parties hereto (including the Settlement Class Members),
         Class Counsel Fees and Administration Expenses.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 62 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 34


12.6   Governing Law

 (1)     This Agreement shall be governed by and construed and interpreted in
         accordance with the laws of the Province of Ontario.

12.7   Entire Agreement

 (1)     This Agreement constitutes the entire agreement among the Parties, and
         supersedes all prior and contemporaneous understandings, undertakings,
         negotiations, representations, promises, agreements, agreements in principle
         and memoranda of understanding in connection herewith. None of the Parties
         will be bound by any prior obligations, conditions or representations with
         respect to the subject matter of this Agreement, unless expressly incorporated
         herein.

12.8   Amendments

 (1)     This Agreement may not be modified or amended except in writing and on
         consent of all Parties hereto and the modifications or amendments shall only be
         effective if the Approval Courts approve any such material modification or
         amendment made after the Approval Orders have been granted.

12.9   Binding Effect

 (1)     This Agreement shall be binding upon, and enure to the benefit of, the
         Plaintiffs, Apple, the Settlement Class Members, the Releasors, the Releasees,
         and all of their successors and assigns. Without limiting the generality of the
         foregoing, each and every covenant and agreement made herein by the
         Plaintiffs shall be binding upon all Releasors and each and every covenant and
         agreement made herein by Apple shall be binding upon all of the Releasees.

12.10 Counterparts

 (1)     This Agreement may be executed in counterparts, all of which taken together
         will be deemed to constitute one and the same agreement, and a facsimile or
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 63 of 132
Canadian eBook Class Action National Settlement Agreement                            Page 35


         PDF signature shall be deemed an original signature for purposes of executing
         this Agreement.

12.11 Interpretation

 (1)     This Agreement has been the subject of negotiations and discussions among
         the Parties, each of which has been represented and advised by competent
         counsel, so that any statute, case law, or rule of interpretation or construction
         that would or might cause any provision to be construed against the drafter of
         this Agreement shall have no force and effect. The Parties further agree that
         the language contained in or not contained in previous drafts of this Agreement,
         or any agreement in principle, all have no bearing upon the proper
         interpretation of this Agreement.

12.12 Language

 (1)     The Parties acknowledge that they have required and consented that this
         Agreement and all related documents be prepared in English; les parties
         reconnaissent avoir consenti à ce que la présente convention et tous les
         documents connexes soient rédigés en anglais. Nevertheless, the Class
         Counsel shall prepare a French translation of this Agreement including the
         Schedules and may recoup the costs of translation from the Trust Account. In
         the event of any dispute as to the interpretation or application of this
         Agreement, the English version shall prevail.

12.13 Transaction

(1)    This Agreement constitutes a transaction in accordance with Articles 2631 and
following of the Civil Code of Quebec, and the parties are hereby renouncing to any
errors of fact, of law and/or of calculation.

12.14 Recitals

 (1)     The recitals to this Agreement are true and form part of the Agreement.
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 64 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 36


12.15 Schedules

 (1)       The Schedules annexed hereto form part of this Agreement.

12.16 Notice

 (1)       Any and all notices, requests, directives, or communications required by this
           Agreement shall be in writing and shall, unless otherwise expressly provided
           herein, be given personally, by express courier, by postage prepaid mail, by
           facsimile transmission, or by email PDF files, and shall be addressed as
           follows:

FOR THE PLAINTIFFS AND FOR CLASS COUNSEL:


Heather Rumble Peterson                           Luciana Brasil

STROSBERG SASSO SUTTS LLP                         BRANCH MACMASTER LLP

1561 Ouellette Avenue                             1410 - 777 Hornby Street
Windsor, ON N8X 1K5                               Vancouver, BC V7G 3E2
Tel: 519-561-6216                                 Tel: 604-654-2966
Fax: 519-258-9527                                 Fax: 604-684-3429
Email:                                            Email: lbrasil@branmac.com
hpeterson@strosbergco.com

Eli Karp                                          Normand Painchaud

MORGANTI & CO., P.C.                              SYLVESTRE PAINCHAUD ET
                                                  ASSOCIÉS SENCRL
One Yonge St., Suite 1506
Toronto, ON M5E 1E5                               740 Avenue Atwater
Tel:647-344-1900                                  Montreal, QC H4C 2G9
Fax: 416-352-7638                                 Tel: 514-937-2881 Ext. 228
Email: ekarp@morgantilegal.com                    Fax: 514-937-6529
                                                  Email: n.painchaud@spavocats.ca

FOR APPLE:


J. Thomas Curry
Paul-Erik Veel

LENCZNER SLAGHT
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 65 of 132
Canadian eBook Class Action National Settlement Agreement                              Page 37


130 Adelaide Street W.
Suite 2600
Toronto, Ontario M5H 3P5
Tel: (416) 865-3096
Fax: (416) 865-9010
Email: tcurry@litigate.com
pveel@litigate.com

12.17 Acknowledgements

(1)    Each of the Parties hereby affirms and acknowledges that:

       (a)    he, she or a representative of the Party with the authority to bind the Party
              with respect to the matters set forth herein has read and understood this
              Agreement;

       (b)    the terms of this Agreement and the effects thereof have been fully
              explained to him, her or the Party’s representative by his, her or its
              counsel;

       (c)    he, she or the Party’s representative fully understands each term of this
              Agreement and its effect; and

       (d)    no Party has relied upon any statement, representation or inducement
              (whether material, false, negligently made or otherwise) of any other
              Party, beyond the terms of this Agreement, with respect to the first Party’s
              decision to execute this Agreement.

12.18 Authorized Signatures

(1)    Each of the undersigned represents that he or she is fully authorized to enter into
the terms and conditions of, and to execute, this Agreement on behalf of the Parties
identified above their respective signatures below.

12.19 Date of Execution


(1)    The Parties have executed this Agreement as of the date on the cover page.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 66 of 132
Canadian eBook Class Action National Settlement Agreement                             Page 38


                                     WAYNE VAN TASSEL, NANCY JEAN ADAMS and
                                     ANTOINE PONTBRAND, by their counsel

                                     By:
                                                Strosberg Sasso Sutts LLP
                                                Title: Counsel for the Ontario Plaintiff


                                     By:
                                                Morganti & Co., P.C.
                                                Title: Counsel for the Ontario Plaintiff


                                     By:
                                                Branch MacMaster LLP
                                                Title: Counsel for the BC Plaintiff


                                     By:
                                                Sylvestre Painchaud et associés
                                                Title: Counsel for the Quebec Plaintiff


                                     APPLE INC.


                                     Per: Noreen Krall
                                     VP, Chief Litigation Counsel, Apple Inc.
                                     I have authority to bind the corporation.



                                     APPLE CANADA INC., by their counsel


                                     Lenczner Slaght Royce Smith Griffin LLP
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 67 of 132
Canadian eBook Class Action National Settlement Agreement                Page 39


                                        SCHEDULE A
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 68 of 132

                                        Schedule A
                         Draft ON and QC Orders Approving Agreement




                                                            Court File No. CV-12-17511


                                      ONTARIO
                              SUPERIOR COURT OF JUSTICE



The Honourable                             )                 , the            day

Justice Patterson                          )      of                  , 201



Between:

                                   NANCY JEAN ADAMS
                                                                                    Plaintiff
                                            and

           APPLE INC., HACHETTE BOOK GROUP CANADA LTD.,
    HACHETTE BOOK GROUP, INC., HARPERCOLLINS CANADA LIMITED,
    HARPERCOLLINS PUBLISHERS, INC., MACMILLAN PUBLISHERS, INC.,
 PENGUIN GROUP (USA) LLC (formerly, PENGUIN GROUP (USA), INC.), PENGUIN
                       CANADA BOOKS, INC., and,
   SIMON & SCHUSTER CANADA, a division of CBS CANADA HOLDINGS CO.

                                                                               Defendants


                                                        Court File No. CV-16-24156-CP




Between:

                                   NANCY JEAN ADAMS
                                                                                    Plaintiff
                                            and




{11005-001/00351582.2}
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 69 of 132

                                              -2-


           APPLE INC., APPLE CANADA, INC. HACHETTE BOOK GROUP
         CANADA LTD., HACHETTE BOOK GROUP, INC., HARPERCOLLINS
       CANADA LIMITED, HARPERCOLLINS PUBLISHERS, INC., MACMILLAN
       PUBLISHERS, INC., PENGUIN GROUP (USA) LLC (formerly, PENGUIN
        GROUP (USA), INC.), PENGUIN CANADA BOOKS, INC., and SIMON &
          SCHUSTER CANADA, a division of CBS CANADA HOLDINGS CO.

                                                                            Defendants



                  Proceedings under the Class Proceedings Act, 1992


                                        ORDER
                             (SETTLEMENT APPROVAL)




THIS MOTION made by the Plaintiff, Nancy Jean Adams, for an order approving the
Agreement made between the Plaintiff and others and Apple, dated      (the “Agreement”)
to resolve the National Proceeding and the Second National Proceeding was heard on
  at   Ontario.

ON READING the pleadings and materials filed in relation to this motion, including the
Agreement between the Plaintiff and Apple (collectively, the “Settling Parties”) and the
<affidavits in support of approval motion>;

AND WHEREAS the deadline for opting out of the National Proceeding has passed and
no National Settlement Class Member has validly opted out;

AND WHEREAS the deadline for opting out of the Second National Proceeding has
passed and no National Settlement Class Member has validly opted out;

AND WHEREAS the deadline for objecting to the Agreement has passed, and there
have been no written objections to the Agreement and no National Settlement Class
Member appeared to object to the Agreement;

AND ON HEARING submissions of counsel for the Settling Parties;
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 70 of 132

                                          -3-




AND ON BEING ADVISED that the Settling Parties consent to this Order;

AND ON BEING ADVISED that the Defendant Publishers consent to this Order;

1.    THIS COURT ORDERS AND DECLARES that, except to the extent they are
      modified by this Order, the definitions set out in the Agreement which is attached
      as Schedule “A” to this Order, apply to and are incorporated into this Order.

2.    THIS COURT ORDERS that, except where otherwise provided, the terms of this
      Order apply to both the National Proceeding and the Second National
      Proceeding.

3.    THIS COURT DECLARES that the Agreement is fair, reasonable and in the
      best interests of the National Settlement Class.

4.    THIS COURT ORDERS that the Agreement is hereby approved pursuant to
      section 29 of the Class Proceedings Act, 1992 and shall be implemented and
      enforced in accordance with its terms and the terms of this Order.

5.    THIS COURT ORDERS AND DECLARES that the Agreement is incorporated
      by reference into and forms part of this Order.

6.    THIS COURT ORDERS that in the event of a conflict between this Order and the
      Agreement, this Order shall prevail.

7.    THIS COURT ORDERS AND DECLARES that this Order, including the
      Agreement, is binding upon each member of the National Settlement Class who
      has not validly opted out of the National Proceeding and the Second National
      Proceeding, including those persons who are minors or mentally incapable and
      the requirements of Rules 7.04(1) and 7.08(4) of the Rules of Civil Procedure are
      dispensed with in respect of the National Proceeding and the Second National
      Proceeding.
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 71 of 132

                                          -4-


8.    THIS COURT ORDERS AND DECLARES that, upon the Effective Date, each
      Releasor has released and shall be conclusively deemed to have forever,
      finally and absolutely released the Releasees from the Released Claims.

9.    THIS COURT ORDERS that, each Releasor shall not now or hereafter
      institute, continue, maintain, assert, participate in or be involved with either
      directly or indirectly, whether in Canada or elsewhere, on their own behalf or on
      behalf of any class or any other Person, any action, suit, cause of action, claim or
      demand against any Releasee or against any other Person who may claim
      contribution or indemnity, or other claims over for relief, from any Releasee in
      respect of the Released Claims.

10.   THIS COURT ORDERS AND DECLARES that, upon the Effective Date, any
      member of the National Settlement Class w h o has not validly opted out shall
      be deemed to have consented to the dismissal without costs of any action or
      proceeding he, she or it has commenced in Canada or elsewhere, against any
      Releasee or against any other Person who may claim contribution or indemnity,
      or other claims over for relief, from any Releasee in respect of the Released
      Claims.

11.   THIS COURT ORDERS AND DECLARES that, upon the Effective Date, any
      action or proceeding brought in Ontario by any member of the National
      Settlement Class who has not validly opted out of the National Proceeding and
      the Second National Proceeding shall be dismissed without costs against any
      Releasee or against any other Person who may claim contribution or indemnity,
      or other claims over for relief, from any Releasee in respect of the Released
      Claims.

12.   THIS      COURT    ORDERS       AND     DECLARES       that,   for   purposes    of
      administr ation and enforcement of this Order and the Agreement, the
      Ontario Court will retain an ongoing supervisory role and the Settling
      Defendants acknowledge the jurisdiction of the Ontario Court and attorn to
      the jurisdiction of the Ontario Court solely for the purpose of implementing,
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 72 of 132

                                             -5-


      administering and enforcing the Agreement and this Order and subject to
      the terms and conditions set out in the Agreement and this Order.

13.   THIS COURT ORDERS AND DECLARES that, subject to the provisions of the
      Agreement, no Releasee shall have any responsibility or liability relating to the
      administration of the Agreement or the Distribution Protocol or the administration,
      investment, or distribution of the Trust Account.

14.   THIS COURT ORDERS AND DECLARES that, subject to the provisions of the
      Agreement, the Settlement Amount, plus accrued interest less any monies paid
      out pursuant to the Agreement, shall be held in trust for the benefit of the
      Settlement Classes, pending further order of the Approval Courts.

15.   THIS COURT ORDERS AND DECLARES that the terms of this Order shall not
      be effective unless and until the A g r e e m e n t is approved by the Quebec
      Court and the BC Proceeding has been discontinued, and shall have no force
      and effect if such approval and discontinuance are not both obtained.

16.   THIS COURT ORDERS AND DECLARES that in the event that the Agreement
      is terminated by the Plaintiff or Apple in accordance with its terms or otherwise
      fails to take effect for any reason:

      (a)    all orders made in respect of the Agreement, including this Order, shall be
             set aside as of the date made and shall be deemed as having no force
             and effect and shall be without prejudice to any position the Parties may
             assert in the future; and

      (b)    each party to the National Proceeding and the Second National
             Proceeding shall be restored to their respective position in the National
             Proceeding and the Second National Proceeding as it existed immediately
             prior to the execution of the Agreement.

17.   THIS COURT ORDERS AND DECLARES that on notice to the Approval
      Courts, but without further order of the A pp ro va l Courts, the Settling Parties
            Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 73 of 132

                                            -6-




          may agree to reasonable extensions of time to carry out any of the provisions in
          the Agreement.

18.       THIS COURT ORDERS AND DECLARES that, except as aforesaid, upon the
          Effective Date, the National Proceeding and the Second National Proceeding be
          and are hereby dismissed without costs and with prejudice.



Date <>

                                           _____________________________________

                                           THE HONOURABLE JUSTICE PATTERSON
8235932
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 74 of 132
                                    Schedule A




CANADA                              SUPERIOR COURT
PROVINCE OF QUÉBEC                  (Class Action)
DISTRICT OF MONTREAL

N°: 500-06-000595-120               ANTOINE PONTBRIAND
                                    Plaintiff

                                    vs.

                                    APPLE INC.

                                    Defendant



             JUDGMENT APPROVING A SETTLEMENT AGREEMENT



THIS JUDGMENT is made pursuant to a motion for the approval of a proposed
settlement agreement (the “Agreement”) between Plaintiff Antoine Pontbriand and
others, and Defendants Apple Inc. and Apple Canada Inc. (collectively, Apple);

ON READING the motions and exhibits filed, including the Agreement between the
Plaintiff and Apple;

AND WHEREAS no class member has asserted any contention or objection regarding
the Agreement;

AND ON HEARING submissions of counsel for the Parties;

AND ON BEING ADVISED that the Parties consent to this Judgment, this Court:

1-   ORDERS AND DECLARES that, except to the extent they are modified by this
     Judgment, the definitions set out in the Agreement which is attached as Schedule
     “A” to this Judgment, apply to and are incorporated into this Judgment;

2-   ORDERS AND DECLARES that the Agreement is fair, reasonable and in the best
     interests of the Quebec Settlement Class.

3-   ORDERS AND DECLARES that the Agreement is hereby approved and shall be
     implemented and enforced in accordance with its terms and the terms of this
     Judgment;
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 75 of 132
                                          -2-



4-   ORDERS that in the event of a conflict between this Judgment and the Agreement,
     this Judgment shall prevail;

5-   ORDERS that the Agreement is incorporated by reference into and forms part of
     this Judgment;

6-   ORDERS that, upon the Effective Date, any action or proceeding brought in
     Quebec by any member of the Quebec Settlement Class who has not validly opted
     out of the Quebec Proceeding shall be dismissed against the Releasees, without
     costs and with prejudice;

7-   ORDERS that this Judgment, including the Agreement, is binding upon each
     member of the Quebec Settlement Class who does not validly opt out of the
     Quebec Proceeding;

8-   ORDERS AND DECLARES that, upon the Effective Date, each Releasor has
     released and shall be conclusively deemed to have forever, finally and
     absolutely released the Releasees from the Released Claims;

9-   ORDERS that each Releasor shall not now or hereafter institute, continue,
     maintain or assert, either directly or indirectly, whether in Quebec or elsewhere,
     on their own behalf or on behalf of any class or any other Person, any action, suit,
     cause of action, claim or demand against any Releasee or against any other
     Person who may claim contribution or indemnity, or other claims over for relief,
     from any Releasee in respect of the Released Claims;

10- ORDERS AND DECLARES that, for purposes of administration and
    enforcement of this Judgement and the Agreement, the Quebec Court will
    retain an ongoing supervisory role and Apple acknowledges the jurisdiction
    of the Quebec Court and attorn to the jurisdiction of the Quebec Court solely
    for the purpose of implementing, administering and enforcing the
    Agreement and this Judgement subject to the terms and conditions set out in
    the Agreement and this Judgment;

11- ORDERS that ♦ be and is appointed as the Claims Administrator;

12- ORDERS AND DECLARES that no Releasee shall have any responsibility or
    liability relating to the administration of the Agreement or the Distribution Protocol
    or the administration, investment, or distribution of the Trust Account;

13- ORDERS AND DECLARES that the terms of this Judgment shall not be
    effective unless and until the Agreement is approved by the Ontario Court,
    and shall have no force and effect if such approval is obtained;
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 76 of 132
                                          -3-




14- ORDERS AND DECLARES that in the event that the Agreement is terminated by
    Plaintiff or Apple in accordance with its terms or otherwise fails to take effect for
    any reason:

     (a)    all ORDERS made in respect of the Agreement, including this Judgment,
            shall be set aside as of the date made and shall be deemed as having no
            force and effect and shall be without prejudice to any position the Parties
            may assert in the future; and

     (b)    each party to the Quebec Proceeding shall be restored to their respective
            position in the Quebec Proceeding as it existed immediately prior to the
            execution of the Agreement;

15- ORDERS AND DECLARES that if the Agreement is terminated, Class Counsel
    shall repay to Apple the Settlement Amount plus all accrued interest thereon, less
    the costs of Notices, expenses or costs ordered to be paid to the eRetailers in
    connection with the eRetailer Data Order, and any translation costs that had been
    incurred to the date on which the Agreement is terminated, the whole within thirty
    (30) days of receipt of a termination notice pursuant to section 11.1(3) of the
    Agreement;

16- ORDERS AND DECLARES that on notice to the Approval Courts, but without
    further Judgment of the A pp ro va l Courts, the Parties may agree to reasonable
    extensions of time to carry out any of the provisions in the Agreement;

17- ORDERS AND DECLARES that the levies of the Fonds d’aide au recours collectif
    shall be paid to it pursuant to the law;

18- ORDERS AND DECLARES that the Agreement is a transaction as per the Quebec
    civil Code, and that such transaction be and is hereby homologated;

19- APPROVES Class Counsel fees in the amount of ●% of the Settlement Amount
    plus disbursements an applicable taxes;

20- APPROVES Class Counsel disbursements in the amount of $● plus applicable
    taxes;

21- ORDERS that the Class Counsel fees, disbursements, and applicable taxes are to
    be paid from the Settlement Amount, payable pursuant to the terms of the
    Agreement; and

22- THE WHOLE without costs and with prejudice.
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 77 of 132
Canadian eBook Class Action National Settlement Agreement                Page 40




                                        SCHEDULE B
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 78 of 132

                                         Schedule B
                         Certification and Pre-Approval Notice Orders




                                                              Court File No. CV-12-17511


                                      ONTARIO
                              SUPERIOR COURT OF JUSTICE



The Honourable                              )                  , the            day

Justice Patterson                           )      of                   , 201



Between:

                                   NANCY JEAN ADAMS
                                                                                      Plaintiff
                                             and

           APPLE INC., HACHETTE BOOK GROUP CANADA LTD.,
    HACHETTE BOOK GROUP, INC., HARPERCOLLINS CANADA LIMITED,
    HARPERCOLLINS PUBLISHERS, INC., MACMILLAN PUBLISHERS, INC.,
 PENGUIN GROUP (USA) LLC (formerly, PENGUIN GROUP (USA), INC.), PENGUIN
                       CANADA BOOKS, INC., and,
   SIMON & SCHUSTER CANADA, a division of CBS CANADA HOLDINGS CO.

                                                                                 Defendants


                                                          Court File No. CV-16-24156-CP




Between:

                                   NANCY JEAN ADAMS
                                                                                      Plaintiff
                                             and




{11005-001/00351582.2}
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 79 of 132

                                               -2-


           APPLE INC., APPLE CANADA, INC. HACHETTE BOOK GROUP
         CANADA LTD., HACHETTE BOOK GROUP, INC., HARPERCOLLINS
       CANADA LIMITED, HARPERCOLLINS PUBLISHERS, INC., MACMILLAN
       PUBLISHERS, INC., PENGUIN GROUP (USA) LLC (formerly, PENGUIN
        GROUP (USA), INC.), PENGUIN CANADA BOOKS, INC., and SIMON &
          SCHUSTER CANADA, a division of CBS CANADA HOLDINGS CO.

                                                                           Defendants

                 Proceedings under the Class Proceedings Act, 1992


                                           ORDER
                   (CERTIFICATION AND PRE-APPROVAL NOTICE)




THIS MOTION made by the Plaintiff, Nancy Jean Adams, for an order certifying the
National Proceeding as a class proceeding for settlement purposes only as against
Apple and certifying the Second National Proceeding as a class proceeding for
settlement purposes only as against Apple and for an order approving the form of
Notice of Certification and Settlement Approval Hearings (the “Pre-Approval Notice”)
and the means by which the Pre-Approval Notice will be disseminated (the “Plan of
Dissemination”), was heard on       at   Ontario.

ON READING the pleadings and materials filed and on hearing the submissions of
counsel for the Plaintiff and for the Defendants;

AND ON BEING ADVISED THAT the Plaintiff has entered into an Agreement with Apple
(collectively, the “Settling Parties”) dated    (the “Agreement”);

AND ON BEING ADVISED that the Settling Parties consent to this Order;

AND ON BEING ADVISED that the Defendant Publishers consent to this Order;

1.     THIS COURT ORDERS that, except to the extent that they are modified by this
       Order, the definitions set out in the Agreement, which is attached as Schedule
       “A” to this Order, apply to and are incorporated into this Order.
       Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 80 of 132

                                            -3-


2.   THIS COURT ORDERS that the National Proceeding is certified as a class
     proceeding as against Apple for settlement purposes only.

3.   THIS COURT ORDERS that the Second National Proceeding is certified as a
     class proceeding as against Apple for settlement purposes only.

4.   THIS COURT ORDERS that, except where otherwise provided, the terms of this
     Order apply to both the National Proceeding and the Second National
     Proceeding.

5.   THIS COURT ORDERS that the National Settlement Class is defined as:

            All persons in Canada who purchased eBooks during the
            Settlement Class Period, except the Excluded Persons, Persons
            who are included in the Quebec Settlement Class, and Persons
            who validly opt-out of the National Settlement Class in accordance
            with this Order.

6.   THIS COURT ORDERS that Nancy Jean Adams is appointed as the
     representative plaintiff for the National Settlement Class.

7.   THIS COURT ORDERS that the following issue is common to the National
     Settlement Class:

               Did Apple and the Defendant Publishers, or any of them, conspire with
               each other or others to fix, maintain, increase or control the price of
               eBooks in Canada during the Settlement Class Period?

8.   THIS COURT ORDERS that             be and is appointed as the Claims Administrator.

9.   THIS COURT ORDERS that any member of the National Settlement Class who
     wishes to opt-out of the National Proceeding and the Second National
     Proceeding must do so by sending a signed written election to opt-out, together
     with the information required in the Agreement, to the Claims Administrator,
     postmarked, couriered, faxed or emailed on or before the end of the Opt-Out
     Period.
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 81 of 132

                                         -4-




10.   THIS COURT ORDERS AND DECLARES that an opt-out request received in
      relation to the National Proceeding shall be deemed to also be an opt-out request
      of the Second National Proceeding, and an opt-out request received in relation to
      the Second National Proceeding shall be deemed to also be an opt-out request
      of the National Proceeding.

11.   THIS COURT ORDERS that any member of the National Settlement Class who
      has validly opted-out of the National Proceeding and the Second National
      Proceeding is not bound by the Agreement and will not be entitled to receive any
      share of benefits payable in connection with same, and will cease to be a
      putative class member in the National Proceeding and the Second National
      Proceeding.

12.   THIS COURT ORDERS that any member of the National Settlement Class who
      has not validly opted-out of the National Proceeding and the Second National
      Proceeding is bound by the Agreement if it is approved by the Approval Courts
      and becomes effective in accordance with its’ terms.

13.   THIS COURT ORDERS that the hearing to approve the Agreement in Ontario
      shall take place on   .

14.   THIS COURT ORDERS that the Pre-Approval Notice is hereby approved
      substantially in the form attached hereto as Schedule “B”.

15.   THIS COURT ORDERS that the Plan of Dissemination is hereby approved in the
      form attached hereto as Schedule “C”.

16.   THIS COURT ORDERS that the Pre-Approval Notice shall be disseminated in
      accordance with the Plan of Dissemination.



Date: <>
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 82 of 132

                                       -5-




                                             THE HONOURABLE JUSTICE
                                             PATTERSON




LSRSG 8235935
      Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 83 of 132

                                   Schedule B
                   Certification and Pre-Approval Notice Orders

CANADA                                SUPERIOR COURT
PROVINCE OF QUÉBEC                    (Class Action)
DISTRICT OF MONTREAL

N°: 500-06-000595-120                 ANTOINE PONTBRIAND
                                      Plaintiff

                                      vs.

                                      APPLE INC.
                                      Defendant




    JUDGMENT AUTHORIZING A CLASS ACTION IN THE CONTEXT OF A
                 SETTLEMENT AGREEMENT AND
                APPROVING A NOTICE OF HEARING
          ON APPROVAL OF A SETTLEMENT AGREEMENT



THIS JUDGMENT is made pursuant to (i) the Amended Motion for the
Authorization of a Class Action by Plaintiff Antoine Pontbriand dated May 28,
2012, and is filed in the context of a settlement agreement between Plaintiff and
others and the Defendant Apple Inc. and, (ii) the Motion for the Approval of the
Form of a Notice of Hearing on Approval of Settlement Agreement dated ● (the
“Pre-Approval Notice”) and the means by which the Pre-Approval Notice will be
disseminated (the “Plan of Dissemination”) as regards the proposed settlement
agreement between Plaintiff and others and Apple Inc.;

ON READING the motions and exhibits filed and on hearing the submissions of
counsel for the Plaintiff and for Apple Inc.;




MT DOCS 18405627
      Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 84 of 132
                                       -2-


AND ON BEING ADVISED that the Plaintiff has entered into a settlement
agreement with Apple Inc. (collectively, the “Settling Parties”) dated ● (the
“Agreement”);

AND ON BEING ADVISED that the Plaintiff asks this Court:

     a) to authorize this class action for the Quebec Settlement Class, as against
        Apple Inc., in the context of the Agreement;

     b) to appoint him as class representative in the context of the Agreement;

     c) to approve the opt-out procedure, the Pre-Approval Notice and the Plan
        of Dissemination;

     d) to order to publication of the Pre-Approval Notice in accordance with the
        Plan of Dissemination;

AND ON BEING ADVISED that the Settling Parties consent to this Judgment;

AND ON BEING ADVISED that a settlement agreement between the Plaintiff and
others and the other Respondents, Hachette Book Group Canada Ltd., Hachette
Book Group Inc., HarperCollins Canada Limited, HarperCollins Publishers, LLC,
Macmillan Publishers, Inc., Penguin Group (USA), Inc., Penguin Canada Inc.
c.o.b.a. Penguin Group (Canada), and Simon & Schuster Canada, a division of
CBS Canada Holdings Co., was approved by this Court on November 4, 2014;

FOR ALL OF THESE REASONS, THIS COURT:

1-    GRANTS the Motion;

2-    ORDERS that, except to the extent that they are modified by this Judgment,
      the definitions set out in the Agreement, which is attached as Exhibit R-1 to
      this Judgment, apply to and are incorporated into this Judgment;

3-    AUTHORIZES the Class Action as against Apple Inc. in the context of the
      Agreement, for the following Group:

          “All individuals resident in Quebec and all legal Persons in Quebec
          established for a private interest, partnership or association in the
          Province of Quebec which at all times since February 24, 2013 have
          had no more than fifty persons bound to it by contact of employment
          or under its direction or control, who purchased Eligible eBooks
          during the Settlement Class Period, except Excluded Persons and
          Persons who are in the National Settlement Class”

4-    APPOINTS Mr. Antoine Pontbriand as the representative for the Group in
      the context of the Agreement;


MT DOCS 18405627
      Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 85 of 132
                                       -3-



5-    IDENTIFIES the common issue, in the context of the Agreement, as follows:

       “Did Apple Inc. and the Defendant Publishers, or any of them, conspire
       with each other or others to fix, maintain, increase or control the price of
       eBooks in Canada during the Settlement Class Period?”

6-    ORDERS that any member of the Quebec Settlement Class who wishes to
      opt-out of the Quebec Proceeding must do so by sending a signed written
      election to opt-out, together with the information required in the Agreement,
      to Quebec Class Counsel Sylvestre Painchaud, postmarked or faxed on or
      before the end of the Opt Out Period;

7-    ORDERS that any member of the Quebec Settlement Class who has validly
      opted-out of the Quebec Proceeding would not be bound by the Agreement
      and would not either be entitled to receive any share of benefits payable in
      connection with same;

8-    ORDERS that any member of the Quebec Settlement Class who has not
      validly opted-out of the Quebec Proceeding will be bound by the Agreement
      should it be approved;

9-    ORDERS that the hearing to approve the Agreement shall take place on
      <date>;

10- ORDERS that the Pre-Approval Notice is hereby approved substantially in
    the form attached hereto as Schedule “B”;

11- ORDERS that the Plan of Dissemination is hereby approved in the form
    attached hereto as Schedule “C”;

12-   ORDERS that the Pre-Approval Notice shall be disseminated in accordance
      with the Plan of Dissemination.




MT DOCS 18405627
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 86 of 132
Canadian eBook Class Action National Settlement Agreement                Page 41




                                        SCHEDULE C
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 87 of 132

                                    Schedule C
                               Discontinuance Order

                                                                    No. S-122529
                                                                Vancouver Registry

                 IN THE SUPREME COURT OF BRITISH COLUMBIA

BETWEEN:

                               WAYNE VAN TASSEL
                                                                        PLAINTIFF
AND:

          APPLE INC., HACHETTE BOOK GROUP CANADA LTD.,
          HACHETTE BOOK GROUP, INC., HARPERCOLLINS CANADA
          LIMITED, HARPERCOLLINS PUBLISHERS, INC., MACMILLAN
          PUBLISHERS, INC., PENGUIN GROUP (USA) LLC (formerly
          PENGUIN GROUP (USA), INC.), PENGUIN CANADA BOOKS,
          INC. and SIMON & SCHUSTER CANADA, a division of CBS
          CANADA HOLDINGS CO.

                                                                    DEFENDANTS

        Proceedings pursuant to the Class Proceedings Act, RSBC 1996, c. 50


                                     ORDER
                  (Discontinuance as Against Settling Defendants)


BEFORE THE HONOURABLE <>                )        <DATE>
                                        )
                                        )


ON THE APPLICATION of the Plaintiff, Wayne Van Tassel, dated <date> coming on for
hearing before me at 800 Smithe Street, Vancouver, British Columbia, on <date>, and
UPON HEARING:

<counsel>

AND UPON READING the pleadings and materials filed in relation to this application,
including <material> and on being advised that the Plaintiff has entered into an
a reement    ith Apple nc dated ♦ and on bein ad ised that the Plaintiff and Apple
Inc. consent to this Order;
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 88 of 132

                                           -2-


AND UPON BEING ADVISED that the Plaintiff has previously discontinued the action
against all other named defendants; THIS COURT ORDERS that:

1.     The action is hereby discontinued without costs;

2.     The discontinuance of this action shall be with prejudice; and

3.     There shall be no costs of this action.

THE FOLLOWING PARTIES APPROVE THE FORM OF THIS ORDER AND
CONSENT TO EACH OF THE ORDERS NOTED ABOVE:




Signature of lawyer for the Plaintiff            Signature of lawyer for the Defendant,
                                                 Apple Inc.

[LAWYER NAME]
                                                 [LAWYER NAME]




                                                 By the Court




                                                 Registrar
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 89 of 132

                                      Schedule C
                                  Discontinuance Order




                                                                       No. S-122529
                                                                   Vancouver Registry

                  IN THE SUPREME COURT OF BRITISH COLUMBIA

BETWEEN:

                                 WAYNE VAN TASSEL
                                                                           PLAINTIFF
AND:

          APPLE INC., HACHETTE BOOK GROUP CANADA LTD.,HACHETTE
          BOOK GROUP, INC., HARPERCOLLINS CANADA LIMITED,
          HARPERCOLLINS PUBLISHERS, INC., MACMILLAN PUBLISHERS,
          INC., PENGUIN GROUP (USA) LLC (formerly PENGUIN GROUP (USA),
          INC.), PENGUIN CANADA BOOKS, INC. and SIMON & SCHUSTER
          CANADA, a division of CBS CANADA HOLDINGS CO.

                                                                       DEFENDANTS

           Proceedings pursuant to the Class Proceedings Act, RSBC 1996, c. 50

______________________________________________________________________


                                        ORDER

                   (Discontinuance as Against Settling Defendants)

______________________________________________________________________

                              BRANCH MACMASTER LLP
                                 Barristers & Solicitors
                               1410 – 777 Hornby Street
                               Vancouver, BC V6Z 1S4

                                 Tel: (604) 654-2999
                                 Fax: (604) 684-3429
                              Email: lbrasil@branmac.com
8235936
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 90 of 132
Canadian eBook Class Action National Settlement Agreement                Page 42




                                        SCHEDULE D
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 91 of 132

                                       SCHEDULE D



                              PLAN OF DISSEMINATION


                Notice of Certification/Authorization of class actions
                and of Settlement Approval Hearing in the matter of
              eBooks Class Actions Litigation (“Pre-Approval Notice”)


The Plaintiffs propose that the Pre-Approval Notice shall be distributed, in both English
and French, in the following manner:

   1. The Pre-Approval Notice will be emailed directly by the Claims Administrator to
      Settlement Class Members to the e-mail addresses provided to the Claims
      Administrator pursuant to the eRetailers Data Order and the Apple Data.

   2. A news release and copies of the Pre-Approval Notice will be distributed to the
      Canadian News Wire for national reach distribution.

   3. A link to the Pre-Approval Notice will be posted on dedicated Facebook pages
      which will be created for the purpose of providing information about the eBooks
      class actions in Canada.

   4. An electronic version of the Pre-Approval Notice will be posted on a dedicated
      website which employs search engine optimization to raise its visibility to internet
      search engines.

   5. The Pre-Approval Notice will be published (in the appropriate language) once in
      1/3 page format in each of the Georgia Straight and Metro Newspapers across
      Canada (Halifax, Montreal, Ottawa, London, Toronto, Winnipeg, Regina,
      Saskatoon, Edmonton, Calgary and Vancouver).

   6. The Pre-Approval Notice will be posted in electronic format on the websites of
      Class Counsel.
            Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 92 of 132




    7. The Pre-Approval Notice will be provided to the CBA National Class Action
          Registry with a request that it be posted online.

    8. The Pre-Approval Notice will be posted on the Quebec central registry of class
          actions.

    9. The Pre-Approval Notice will be sent to all persons who have contacted Class
          Counsel and identified themselves as being potential class members.

8250651
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 93 of 132
Canadian eBook Class Action National Settlement Agreement                  Page 43




                                        SCHEDULE E




LSRSG 8219223
                         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 94 of 132

                                             eBOOKS CLASS ACTIONS
          To all persons in Canada who purchased eBooks from April 1, 2010 to March 10, 2017

                     Notice of Certification/Authorization and Proposed Canadian Settlement

   THE LAWSUITS
   Class action lawsuits were commenced in Ontario, British Columbia and Quebec (“Actions”) against Apple Inc., Apple
   Canada Inc. (together, “Apple”) and Hachette Book Group Canada Ltd, Hachette Book Group Inc., HarperCollins Canada
   Limited, HarperCollins Publishers LLC, Macmillan Publishers, Inc., Penguin Group (USA) LLC (formerly Penguin Group
   (USA), INC.), Penguin Canada Books, Inc. and Simon & Schuster Canada, a division of CBS Canada Holdings Co. (the
   “Publishers”) alleging they conspired to fix, maintain, increase or control the price of eBooks sold by them in Canada,
   contrary to Part VI of the Competition Act, the common law and the Civil Code of Quebec (the “Alleged Conspiracy”). The
   Actions allege that, as a result of the Alleged Conspiracy, the price of eBooks sold in Canada from April 1, 2010 to March
   10, 2017 was artificially high, and seek, among other things, reimbursement of the alleged overcharges. The defendants
   deny those allegations, and the claims have not been proven in Court.

   THE PUBLISHERS’ SETTLEMENT
   A settlement agreement was reached with the Publishers in September 2014. That Settlement was approved by the
   Ontario and Quebec Courts (the “Courts”) in November 2014. Its benefits included a payment of $3,175,000, the net
   amount of which has been kept in trust for the benefit of the Publishers’ Settlement Class Memebrs.


   THE PROPOSED APPLE SETTLEMENT
   A settlement agreement was reached with Apple (the “Settlement”). Settlement benefits include payment of $12,000,000
   (the “Settlement Proceeds”) by Apple. The Settlement must be approved by the Courts to be effective.

   CERTIFICATION / AUTHORIZATION
   For the purposes of implementing the Settlement, the Actions were certified/authorized as class actions by the Courts.
   This means that the determinations made in the Actions will automatically apply to all persons who purchased eBooks in
   Canada between April 1, 2010 and March 10, 2017, unless they take steps to exclude themselves from the Actions (see
   below under “Your Options”). Certification/authorization will be set aside if the Settlement is not approved by the Courts.

   SETTLEMENT APPROVAL HEARINGS
   The requests to approve the Settlement will take place in hearings on <date> (Ontario) and <date> (Quebec). At the same
   time, the Class Lawyers may seek approval of their contingency agreements with the representative plaintiffs and of a fee
   percentage to be deducted from the Settlement Proceeds with other court-approved costs.

   THE SETTLEMENT AFFECTS YOUR RIGHTS
   If the Settlement is approved, it will affect all persons in Canada who purchased eBooks from April 1, 2010 to March 10,
   2017 except those who opt out of the Actions, the Defendants and certain related parties (“Settlement Class Members”).
   Under the Settlement, Settlement Class Members RELEASE Apple and the Publishers from claims regarding the
   purchase of eBooks in Canada from April 1, 2010 to March 10, 2017, and commit to discontinue or dismiss other
   proceedings.

   INDIVIDUAL MONETARY BENEFIT
   Subject to approval by the Approval Courts, Individual Monetary Benefits for each Settlement Class Member, net of what
   is payable to eligible class action help funds, will be calculated based on data that will be provided by Apple and, as the
   case may be, by Third Party eRetailers. If information regarding Eligible eBook purchases is provided by Third Party
   eRetailers, the Individual Monetary Benefit will be either directly credited to members’ active account(s) with Apple and/or
   Thrid Party eRetailers, or be distributed directly by way eTransfer to the members who do not have active accounts.

   If information regarding Eligible eBook purchases is not provided by Third Party eRetailers, the Individual Monetary
   Benefit in respect of Eligible eBooks purchased from Third Party eRetailers will be calculated based on approved claims
   submitted through a claims process and distributed by way of eTransfer or cheque (with a minimum amount of 20$ for
   cheques to be emitted).

   In the event that the entirety of the Total Net Settlement Amount is not paid to the Class Members in accordance with the
   Distribution Protocol to be approved by the Courts, the remaining portion, net of what is payable to eligible class action
   help funds, shall be paid to one or more not for profit organisation to be approved by the Courts.


   YOUR OPTIONS
{10020-001/00351587.1}
                         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 95 of 132



If you want to participate in the Actions and benefit from this Settlement and the Publishers’ Settlement, you do
not need to do anything. All persons in Canada who purchased eBooks from April 1, 2010 to March 10, 2017 are
automatically included.
If you do not want to participate in the Settlements, you must exclude yourself by completing and sending an Opt
Out Form to the Claims Administrator by <date> (the “Opt-Out Deadline”). Opt Out Forms are available at <website> or
from the Class Lawyers or Claims Administrator. If you opt out, you will keep any right to
bring your own lawsuit but will not receive the benefit of this Settlement or the Publishers’ Settlement. If you do not opt out
of the Actions by the Opt-Out Deadline, you will be bound by the Settlement if it is approved by the Courts and will not be
able to opt out of the Actions in the future.

To comment on or object to the Settlement, you can write to one of the Class Lawyers, or make your representations
during the Settlement Aproval Hearings. Written comments and objections will be provided to the Courts. The Courts
cannot change the terms of the Settlement; they can only approve or not approve the Settlement.

DO I NEED TO PAY ANYTHING?
You do not need to pay anything out of your pocket. The plaintiffs and petitioners entered into contingency agreements
with the Class Lawyers providing for payment of up to 1/3 of amounts recovered in the Actions and reimbursement of
disbursements incurred to prosecute the Actions. The Courts will determine the amount to be paid to the Class Lawyers
from the Settlement Proceeds.

HOW DO I CONTACT THE CLASS LAWYERS?
To ask questions about the Settlement or Actions, or register as an eBook purchaser, contact:
    For British Columbia residents: Luciana P. Brasil of Branch MacMaster LLP care of uherlev@branmac.com
    For Quebec residents: Normand Painchaud of Sylvestre Painchaud SENCRL care of n.painchaud@spavocats.ca
    For all others: Heather Rumble Peterson of Strosberg Sasso Sutts LLP care of ebooks@strosbergco.com

This Notice is a summary. For more information about the Settlement or to read the settlement agreement, please
visit <website> or contact the Class Lawyers.




{10020-001/00351587.1}
LEGAL_1:27416679.1
   Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 96 of 132




              CANADIAN EBOOK CLASS ACTION
AMENDING AGREEMENT TO THE NATIONAL SETTLEMENT AGREEMENT


                      Made as of May 25, 2020


                             Between



WAYNE VAN TASSEL, NANCY JEAN ADAMS and ANTOINE PONTBRIAND

                               and

                  Apple Inc and Apple Canada Inc
           Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 97 of 132




SECTION 1 – AMENDMENTS

The undersigned hereby agree that the Canadian eBook Class Action National
Settlement Agreement made as of November 14, 2018 between Wayne Van Tassel,
Nancy Jean Adams and Antoine Pontbriand, on the one hand, and Apple Inc and Apple
Canada Inc, on the other (the “Apple Settlement Agreement”) shall be amended as
follows:

 (1)       The following provision shall be added as Recitals B-1, B-2, and B-3
           respectively of the Apple Settlement Agreement:

                B-1.   AND WHEREAS Penguin Group (USA) LLC (formerly
                Penguin Group (USA) Inc.) was merged into Penguin
                Random House LLC on December 31, 2014, with the
                surviving entity being Penguin Random House LLC;

                B-2.   AND       WHEREAS    Penguin    Canada   Books    Inc.
                amalgamated with Random House of Canada Limited on
                January 1, 2015 to become Penguin Random House
                Canada Limited;

                B-3.   AND WHEREAS following the combinations, the
                agency agreements that Penguin Group (USA) LLC and
                Penguin Canada Books Inc. had with eBook retailers for the
                sale of eBooks in Canada were terminated and eBooks were
                distributed by the merged/amalgamated entities either under
                the terms that Penguin Random House Canada Limited
                made with eBook retailers or under the terms of agreements
                that Random House of Canada Limited had made with
                eBook retailers prior to the combinations;

 (2)       Recital C of the Apple Settlement Agreement shall be deleted and replaced
           with the following:
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 98 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 2


              C.      AND WHEREAS at the time the Plaintiffs entered into
              the Publishers’ Settlement, the Plaintiffs understood that the
              Defendant Publishers (other than Penguin) had or were
              about      to   enter   into   consent   agreements     with   the
              Commissioner of Competition and that, as a result of those
              agreements, eRetailers who sold Defendant Publishers’
              eBooks were permitted to independently offer discounts on
              the sales of eBooks;

 (3)    Recital N of the Apple Settlement Agreement shall be deleted and replaced
        with the following:

              N.      AND WHEREAS the Commissioner of Competition
              has also entered into similar consent agreements with the
              Defendant Publishers (other than Penguin) that have been
              registered with the Competition Tribunal;

 (4)    Recital S of the Apple Settlement Agreement shall be deleted and replaced with
        the following:

              S.      AND WHEREAS the Plaintiffs and Class Counsel
              have reviewed and fully understand the terms of this
              Agreement and, based on their analyses of the facts and law
              applicable to the Plaintiffs’ claims, and having regard to the
              proposed disposition of the Canadian Proceedings against
              Apple and the Defendant Publishers, the value of the
              Settlement Amount, the consent agreements that have been
              entered into by Apple and the Defendant Publishers (other
              than Penguin), the risks associated with prosecuting the
              Canadian Proceedings, including the risks and uncertainties
              associated with trials and appeals, the Plaintiffs and Class
              Counsel have concluded that this Agreement is fair,
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 99 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 3


              reasonable and in the best interests of the Plaintiffs and the
              Settlement Classes;

 (5)    The definition of “eBook(s)” in section 1(31) of the Apple Settlement Agreement
        shall be deleted and replaced with the following:

              (31) eBook(s) means an electronically formatted book in
              digital format designed to be read on a computer, a
              handheld device, or other electronic devices capable of
              visually displaying an electronically formatted book in digital
              format. For greater certainty, the term eBook in this
              agreement refers to an individual copy of the above, rather
              than to a title. For purposes of this Agreement, the term
              eBook does not include (1) an audio book, even if delivered
              and stored digitally; (2) a standalone specialized software
              application or "app" sold through an "app store" rather than
              through an eBook store (e.g., through Apple Inc.'s "App
              Store" rather than through "iBooks" or "iTunes") and not
              designed to be executed or read by or through a dedicated
              eBook reading device; or (3) a media file containing an
              electronically formatted book for which most of the value to
              consumers is derived from audio or video content contained
              in the file that is not included in the print version of the book;

 (6)    The definition of “eBook Monetary Benefit” in section 1(32) of the Apple
        Settlement Agreement shall be deleted and replaced with the following:

              (32) eBook Monetary Benefit means the Total Net
              Settlement Amount, less any amount paid or to be paid cy
              pres pursuant to section 4.1(7) of this Agreement, divided by
              the number of Eligible eBooks (other than PRH Excluded
              eBooks);
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 100 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 4


 (7)    The definition of “Eligible eBooks” in section 1(34) of the Apple Settlement
        Agreement shall be deleted and replaced with the following:

              (34) Eligible eBooks means each and every eBook
              published and/or distributed by one or more of the Defendant
              Publishers and/or their respective present and former, direct
              and indirect, parents, subsidiaries, divisions, and/or affiliates,
              that was purchased in Canada by a Settlement Class
              Member during the Settlement Class Period, except for
              eBooks published and/or distributed by Random House of
              Canada Limited and/or its present or former, direct or
              indirect, parents, subsidiaries, divisions and/or affiliates and
              purchased in Canada on or before December 31, 2014. For
              the purposes of section 4 only of this Agreement, Eligible
              eBooks does not include PRH Excluded eBooks;

 (8)    The definition of “eRetailer Data” in section 1(36) of the Apple Settlement
        Agreement shall be deleted and replaced with the following:

              (36) eRetailer Data means unique identifiers (which may but
              need not be Settlement Class Members’ names) and e-mail
              addresses of Settlement Class Members who purchased
              Eligible eBooks (other than those who purchased only PRH
              Excluded eBooks) from the eRetailer during the Settlement
              Class Period, the total number of Eligible eBooks (other than
              PRH Excluded eBooks) purchased by each Settlement
              Class Member from the eRetailer during the Settlement
              Class Period, and information as to which of the Settlement
              Class Members has an Active Account with the eRetailer. In
              the case of Sony, the eRetailer Data will also include
              information showing whether or not the Settlement Class
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 101 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 5


              Members transferred their accounts to Kobo following the
              March 20, 2014 Sony Reader Store close-down;

 (9)    The definition of “eRetailer Data Order” in section 1(37) of the Apple Settlement
        Agreement shall be deleted and replaced with the following:

              (37) eRetailer Data Order means any or all of (i) the
              Order(s) of the Ontario Court requiring the eRetailers to
              provide the eRetailer Data to the Claims Administrator, (ii)
              binding agreement(s) by eRetailers to voluntarily provide the
              eRetailer Data to the Claims Administrator in the absence of
              Order(s) of the Ontario Court, or (iii) the voluntary provision
              of the eRetailer Data by eRetailers to the Claims
              Administrator in the absence of Order(s) of the Ontario Court
              or binding agreement(s) to provide such information;

 (10)   The definition of “Individual Monetary Benefit” in section 1(42) of the Apple
        Settlement Agreement shall be deleted and replaced with the following:

              (42) Individual Monetary Benefit means the pro rata share
              of the Total Net Settlement Amount to which each
              Settlement    Class    Member      is   entitled   to   under   this
              Agreement, being an amount of money equaling the eBook
              Monetary Benefit multiplied by the number of Eligible eBooks
              (other than PRH Excluded eBooks) purchased by that
              Settlement Class Member during the Settlement Class
              Period, provided that the Individual Monetary Benefit may be
              increased proportionately as provided for in section 4.1(6) of
              this Agreement;

 (11)   The definition of “Macmillan” in section 1(44) of the Apple Settlement
        Agreement shall be deleted and replaced with the following:
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 102 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 6


              (44) Macmillan means Holtzbrinck Publishers, LLC d/b/a
              Macmillan and Macmillan Publishers, Inc.;

 (12)   The definition of “National Settlement Class” in section 1(46) of the Apple
        Settlement Agreement shall be deleted and replaced with the following:

              (46) National Settlement Class means all Persons in
              Canada     who    purchased     Eligible    eBooks     during    the
              Settlement Class Period, except the Excluded Persons,
              Persons who are included in the Quebec Settlement Class,
              Persons who validly opted out of the National Class
              Proceeding, and Persons who validly opt out of the Second
              National Proceeding;

 (13)   The following provision shall be added as section 1(60-A) of the Apple
        Settlement Agreement:

              (60-A)     PRH Excluded eBooks means all eBooks
              published or distributed by Penguin Random House Canada
              Limited and/or its present or former, direct or indirect,
              parents,    subsidiaries,   divisions      and/or   affiliates   and
              purchased in Canada after December 31, 2014;

 (14)   Section 2.4(1) of the Apple Settlement Agreement shall be deleted and
        replaced with the following:

              (1) Within forty-five (45) days after the later of (i) the
              eRetailer Data Order being made in respect of all eRetailers
              or, if the eRetailer Data Order is not otherwise made, the
              Ontario Court declining to make the eRetailer Data Order, or
              (ii) the appointment of the Claims Administrator by the
              Approval Courts, Apple shall in any case provide the Apple
              Data to the Claims Administrator.
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 103 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 7


 (15)   Section 2.5(3) of the Apple Settlement Agreement shall be deleted and
        replaced with the following:

              (3) Within forty-five (45) days after the latter of (i) the
              eRetailer Data Order being made in respect of all eRetailers
              or, if the eRetailer Data Order is not otherwise made, the
              Ontario Court declining to make the eRetailer Data Order, or
              (ii) the appointment of the Claims Administrator by the
              Approval Courts, each Cooperating eRetailer shall provide
              the eRetailer Data to the Claims Administrator.

 (16)   Sections 4.4(2) through (4) of the Apple Settlement Agreement shall be deleted
        and replaced with the following:

              (2) For greater certainty, the Alternate Distribution shall only
              be employed for the distribution of Individual Monetary
              Benefits to Settlement Class Members who file an approved
              claim for Eligible eBooks purchased from a Third Party
              eRetailer, and only in the event that the eRetailer Data Order
              is not made with respect to such Third Party eRetailer.

              (3) In the event that the eRetailer Data Order is not made
              with respect to one or more Third Party eRetailers, each
              Settlement Class Member may submit a claim form to the
              Claims Administrator in accordance with section 4.1(4)(e)(B)
              before the end of the Claims Period in respect of Eligible
              eBooks purchased on such Third Party eRetailer accounts.

              (4) In the event that the eRetailer Data Order is not made
              with respect to one or more Third Party eRetailers, after the
              conclusion of the Claims Period, the Claims Administrator
              shall pay the Individual Monetary Benefits for each approved
              claim for Eligible eBooks purchased on such Third Party
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 104 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 8


              eRetailer account to each Settlement Class Member by
              electronic transfer to the e-mail address provided to the
              Claims Administrator or by cheque, should the Settlement
              Class Member so elect, to an address provided to the
              Claims Administrator.

 (17)   The following provision shall be added as section 4.1(7) of the Apple
        Settlement Agreement:

              (7) Notwithstanding anything else in this Agreement, if
              agreed to by both the Plaintiffs and Apple, and subject to
              approval by the Approval Courts, in the event that the
              eRetailer Data Order is made with respect to some
              eRetailers but not others such that it is reasonably likely that
              compensation is payable in respect of at least 80% of
              Eligible eBooks by way of Credit Distribution and/or Direct
              Distribution, the Plaintiffs and Apple may agree to forego an
              Alternate Distribution entirely and instead have any portion
              of the Total Net Settlement Amount that would be payable or
              would reasonably be estimated to be payable pursuant to
              the Alternate Distribution paid cy pres as the Parties agree
              and as the Approval Courts shall direct.

 (18)   Section 5.1(1) of the Apple Settlement Agreement shall be deleted and
        replaced with the following:

              (1) A Person may opt-out of the Second National Proceeding
              by sending a signed opt-out request form by pre-paid mail,
              courier or email to the Claims Administrator at an address
              and coordinates to be identified in the Notice of Certification,
              Authorization and Settlement Approval Hearing.

 (19)   Section 5.1(3) of the Apple Settlement Agreement shall be deleted.
        Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 105 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 9


 (20)   Section 5.2(1) of the Apple Settlement Agreement shall be deleted and
        replaced with the following:

              (1) Within twenty-one (21) days of the end of the Opt-Out
              Period, the Claims Administrator shall notify Class Counsel
              and Apple of: (i) each Person, if any, who has opted out of
              the Second National Proceeding; and (ii) the percentage
              representing the total number of Eligible eBooks (other than
              PRH Excluded eBooks) purchased during the Settlement
              Class Period by Persons who opt-out of the Canadian
              Proceedings divided by the total number of Eligible eBooks
              (other than PRH Excluded eBooks) purchased during the
              Settlement Class Period for (a) Settlement Class Members
              that are identified in the Apple Data, and (b) Settlement
              Class Members that are identified in the eRetailer Data, if
              available.

 (21)   The following provision shall be added as section 5.2(2) of the Apple
        Settlement Agreement:

              (2) Prior to the end of the Opt-Out Period, Class Counsel
              shall provide the information described in section 5.2(1) of
              the Publishers’ Settlement to the Claims Administrator.

 (22)   The following provision shall be added as section 9.2(5) of the Apple
        Settlement Agreement:

              (5) Subject to the approval of the Approval Courts, any
              notices required to be provided under this Agreement by
              direct e-mail notification to the e-mail addresses provided by
              Apple or pursuant to the eRetailer Data Order may be
              provided, at the election of Apple or the eRetailer who
              provided such information (as the case may be), by Apple or
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 106 of 132
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 107 of 132
          Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 108 of 132
Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 11


                                               Title: Counsel for the Ontario Plaintiff



                                    By:
                                               Branch MacMaster LLP
                                               Title: Counsel for the BC Plaintiff



                                     By:
                                               Sylvestre Painchaud et associés
                                               Title: Counsel for the Quebec Plaintiff


                                     APPLE INC.



                                     Per: Noreen Krall
                                     VP, Chief Litigation Counsel, Apple Inc.
                                     I have authority to bind the corporation.


                                     APPLE CANADA INC., by their counsel



                                     Lenczner Slaght Royce Smith Griffin LLP

LSRSG 100960511
         Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 109 of 132

Canadian eBook Class Action Amending Agreement to the National Settlement Agreement   Page 11


                                               Title: Counsel for the Ontario Plaintiff



                                    By:
                                               Branch MacMaster LLP
                                               Title: Counsel for the BC Plaintiff



                                     By:
                                               Sylvestre Painchaud et associes
                                               Title: Counsel for the Quebec Plaintiff


                                     APPLE INC.



                                     Per: Noreen Krall
                                     VP, Chief Litigation Counsel, Apple Inc.
                                     I have authority to bind the corporation.


                                     APPLE CANADA INC., by their counsel




LSRSG 10096051 1
    Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 110 of 132
!




           !
           !
           !
      Exhibit!“C”!




!
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 111 of 132
Case 1:11-md-02293-DLC Document 676-6 Filed 11/14/14 Page 1 of 3
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 112 of 132
Case 1:11-md-02293-DLC Document 676-6 Filed 11/14/14 Page 2 of 3
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 113 of 132
Case 1:11-md-02293-DLC Document 676-6 Filed 11/14/14 Page 3 of 3
    Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 114 of 132
!




          !
          !
          !
     Exhibit!“D”!




!
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-4
                        Document   Filed 01/15/21   Page 115
                                          Filed 11/14/14     of 1132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-4
                        Document   Filed 01/15/21   Page 116
                                          Filed 11/14/14     of 2132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-4
                        Document   Filed 01/15/21   Page 117
                                          Filed 11/14/14     of 3132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-4
                        Document   Filed 01/15/21   Page 118
                                          Filed 11/14/14     of 4132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-4
                        Document   Filed 01/15/21   Page 119
                                          Filed 11/14/14     of 5132
                                                          Page    of 5
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 120 of 132




                              !
                              !
                              !
                              !
  Exhibit'“E”''
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-7
                        Document   Filed 01/15/21   Page 121
                                          Filed 11/14/14     of 1132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-7
                        Document   Filed 01/15/21   Page 122
                                          Filed 11/14/14     of 2132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-7
                        Document   Filed 01/15/21   Page 123
                                          Filed 11/14/14     of 3132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-7
                        Document   Filed 01/15/21   Page 124
                                          Filed 11/14/14     of 4132
                                                          Page    of 5
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-7
                        Document   Filed 01/15/21   Page 125
                                          Filed 11/14/14     of 5132
                                                          Page    of 5
Case 5:21-mc-80011 Document 1-1 Filed 01/15/21 Page 126 of 132




                              !
                              !
                              !
                              !
  Exhibit'“F”''
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 127
                                          Filed 11/14/14     of 1132
                                                          Page    of 6
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 128
                                          Filed 11/14/14     of 2132
                                                          Page    of 6
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 129
                                          Filed 11/14/14     of 3132
                                                          Page    of 6
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 130
                                          Filed 11/14/14     of 4132
                                                          Page    of 6
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 131
                                          Filed 11/14/14     of 5132
                                                          Page    of 6
 Case1:11-md-02293-DLC
Case   5:21-mc-80011 Document 1-1 676-9
                        Document   Filed 01/15/21   Page 132
                                          Filed 11/14/14     of 6132
                                                          Page    of 6
